--------------------------------------------------------------------------------

Exhibit 10.3

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
30, 2015 by and between BioTime, Inc., a California corporation (the “Company”)
and the undersigned identified on the signature page attached hereto
(“Purchaser”).


ARTICLE 1.
 
PURCHASE AND SALE OF SHARES
 
1.1          Sale of Shares.  Purchaser hereby irrevocably agrees to purchase
from the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below) the number of common shares, no par
value, (“Shares”) required for applicable TASE Indexes, or such lesser number as
provided in Section 1.2 below, at a price per Share equal to ninety-eight
percent (98%) of the closing price of the Shares on the Tel Aviv Stock Exchange
(“TASE”) on the TASE trading day immediately preceding the first day on which
the Company’s common shares enter the TASE Indexes (the “Purchase Price”) The
TASE Indexes that Company’s commons shares will enter (the “Indexes”) will be
announced by TASE following the listing of the Shares on the TASE.
 
Without derogating the above, the Purchase Price for all of the purchased Shares
hereunder, shall be the final and complete consideration paid to the Company
and/or other third parties (exchanges, banks, Escrow Agent, etc.), and no
additional commission, difference of exchanges rates or similar additional
expense shall be imposed on Purchaser with respect to the Shares. In addition,
the Company shall bear any and all fees and costs of the transfer agent and
registrar of the Shares incurred in issuing the Shares in the name of Purchaser.
 
1.2          Adjustment to Number of Shares Sold.  The number of Shares that
Purchaser shall purchase under this Agreement is subject to reduction as
provided in this Section.
 
(a)            For purposes of Section 1.1 and this Section 1.2, any Shares
purchased by Purchaser from sources other than the Company shall not reduce the
number of Shares that Purchaser is required to purchase from the Company under
this Agreement.
 
(b)            Purchaser acknowledges and agrees that the Shares being offered
to Purchaser under this Agreement by the Company are part of an allotment of
Shares that are being offered to other index funds (“Funds”) required to acquire
Shares for purposes of one or more of the Indexes.  The total number of Shares
available to all Funds including Purchaser will not exceed (a) 20% of the issued
and outstanding common stock of the Company; and (b) a number of Shares having
an aggregate purchase price of NIS 80 million (the “Maximum Shares”).  To the
extent that the number of Shares that Purchaser is committing to purchase from
the Company under Section 1.1 of this Agreement plus the total number of Shares
that other Funds are committing to purchase under separate agreements with the
Company exceeds the Maximum Shares, the Company will allocate Shares among
Purchaser and the other Funds on a pro rata basis based on the respective number
of Shares that Purchaser and the other Funds have agreed to purchase from the
Company, so that the total number of Shares sold by the Company to Purchaser and
the other Funds does not exceed the Maximum Shares. In the event that the
Company reduces the number of Shares to be sold to Purchaser as provided in this
Section 1.2(b), the Company will promptly notify Purchaser of the total number
of Shares that will be sold to Purchaser.
 

--------------------------------------------------------------------------------

(c)            A reduction in the number of Shares sold to Purchaser pursuant to
this Section 1.2 will not change the Purchase Price per Share.


ARTICLE 2.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
2.1          Registration Statement.
 
(a)            The Company has prepared and filed with the United States
Securities and Exchange Commission (the “SEC”) a Registration Statement on Form
S-3 (File No. 333--201824) (the “Registration Statement”) under the Securities
Act of 1933, as amended (the “Securities Act”) registering the offer and sale of
the Shares. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the prospectus contained
therein has been issued by the SEC and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the SEC. The
Company shall file a final a prospectus supplement with the SEC in accordance
with Rule 424(b) under the Securities Act describing the offer of the Shares
(the “Prospectus Supplement”).
 
(b)            The Registration Statement, and the final prospectus together
with the final prospectus supplement, will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
(c)            When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free and clear from any mortgages,
charges, pledges, liens or restrictions on transfer, other than such
restrictions as may be applicable under Rule 144 under the Securities Act with
respect to sales or transfers of securities by an affiliate (as defined in Rule
144) of the issuer should Purchaser be or become an affiliate of the Company.
 
2.2          Valid Issuance of Shares.  The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the entire Purchase Price, will be
duly and validly issued, fully paid, and nonassessable.
 
2

--------------------------------------------------------------------------------

2.3          Listing and Maintenance Requirements.  The common shares of the
Company have been designated for quotation or listed on the NYSE MKT and the
Company has applied to list the Shares for trading on the TASE.
 
2.4          Disclosure Documents; Financial Statements.  The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, during the twelve (12) months prior to the date hereof.
 
2.5         Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California.
 
2.6         Authority; Enforceability.  The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to:  (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.
 
2.7          No Conflict.  The execution and delivery of this Agreement and
consummation of the sale of the Shares contemplated by this Agreement do not and
will not violate any provisions of (i) the Securities Act or the Exchange Act or
any rule or regulation thereunder, (ii) the California Corporations Code or the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body by which the Company is bound, (iii) the Articles of
Incorporation or bylaws of the Company, or (iv) the rules and regulations of the
NYSE MKT or the TASE applicable to the listing of the Company’s common shares.
 
2.8              No Litigation.  There is no lawsuit, arbitration proceeding, or
administrative action or proceeding pending or threatened against the Company
which questions the validity of this Agreement or any action taken or to be
taken by the Company in connection with this Agreement or the issue and sale of
the Shares hereunder.
 
3

--------------------------------------------------------------------------------

2.9         TASE Listing.  The Company undertakes to complete the listing of the
Company's shares on TASE and to transfer all necessary documents in order to
complete such listing.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company the following:
 
3.1          Organization. Purchaser, if not a natural person, is a corporation,
limited liability company, partnership, trust or other entity duly organized,
validly existing and in good standing under the laws of the state or other
jurisdiction in which it is incorporated or otherwise organized.
 
3.2          Authority; Enforceability.  Purchaser has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
under this Agreement.  This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
3.3          No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.
 
3.4          Purchaser has met all requirements by Israeli law to be defined as
a "Classified Investor" under the First Addendum to the Israeli Securities Law,
1968-5728, and agrees to such definition.
 
3.5          No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.
 
3.6          Place of Business or Residence.  Purchaser represents and warrants
that Purchaser has Purchaser’s principal place of business or residence as set
forth on the signature page of this Agreement.
 
4

--------------------------------------------------------------------------------

ARTICLE 4.
 
CLOSING
 
4.1          Time and Place of Closing.  The consummation of the purchase and
sale of the Shares (the “Closing”) shall take place on the date (the “Closing
Date”) which shall be the third Business Day after the day on which the TASE
announces the number of the Company’s common shares required for the Indexes
(the “Index Calculation Date”).  The Closing shall occur at the principal office
of the Company or at such other place as the parties may agree.  A “Business
Day” shall be any day on which the banks in New York are not required or
permitted to close.
 
4.2          Escrow Agent. Union Underwriting & Finances Ltd will be appointed
by the parties as the Escrow Agent (the "Escrow Agent") in order to complete the
transaction herein.  The Company and Purchaser shall enter into an Escrow
Agreement with the Escrow Agent for such purpose, a copy of which is attached as
Exhibit A.  The Escrow Agent shall act as an Escrow Agent and hold the Purchase
Price in trust in accordance with the terms and conditions of the Escrow
Agreement, including, as follows:
 
(a)            On the day before the Index Calculation Date, Purchaser shall pay
in full the entire Purchase Price for the Shares purchased by way of wire
transfer, in immediately available funds, to the trust bank account on the name
of the Escrow Agent. The Purchase Price shall be paid in Israeli New Shekels.
 
(b)            On the Closing Date, the Company shall transfer the Shares to the
Purchaser, pursuant and subject to the written confirmation of the Escrow Agent
that it has received the entire Purchase Price from Purchaser.
 
(c)            On the Closing Date and after the Company has transferred the
Shares directly to an account designated by the Purchaser as provided in Section
4.3(b), the Escrow Agent will transfer the entire Purchase Price to the Company.
 
(d)            Expense Reimbursement.  All fees and expenses payable to the
Escrow Agent under the Escrow Agreement shall be borne by the Company, except
for indemnification payments should any arise, which shall be paid in accordance
with the Escrow Agreement.
 
4.3          Documents to be Delivered By the Company.  The Company shall
deliver the following documents to Purchaser at the Closing:
 
(a)            Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in the Registration Statement, and the Prospectus
Supplement filed in accordance with Rule 424(b) under the Securities Act
describing the offer of the Shares; provided that the Prospectus and Prospectus
Supplement may be delivered in accordance with Rule 172 under the Securities
Act;
 
5

--------------------------------------------------------------------------------

(b)                Shares.  The Shares purchased by Purchaser shall be delivered
electronically via The Depository Trust Company Deposit/Withdrawal at Custodian
system (“DWAC”) to an account designated by Purchaser.  No later than one
Business Day prior to the Closing Date, Purchaser shall provide the Company with
the DWAC number of the account to which the Shares will be transferred and a
properly completed Form W-8-BEN.  Confirmation from American Stock Transfer &
Trust Company, LLC, the transfer agent and registrar of the Shares, that the
Shares purchased by Purchaser have been issued as provided by this paragraph
shall be sufficient evidence that the Shares have been issued to Purchaser and
that the Escrow Agent may release the Purchase Price to the Company.
 
4.4          Conditions of the Company's Obligation to Close.  The obligation of
the Company to sell the Shares to Purchaser on each Closing Date is conditioned
upon the following:
 
(a)            Payment and Delivery.  The Company’s receipt of the entire
Purchase Price for the Shares being sold to Purchaser;
 
(b)            Representations and Warranties.  The representations and
warranties made by Purchaser in ARTICLE 3 of this Agreement shall be true and
correct in all material respects when made and on the Closing Date; provided,
that any representation and warranty that it is itself qualified by a
materiality standard shall be true and correct in all respects; and
 
(c)            Performance of Covenants.  Purchaser shall have fully performed
all covenants and agreements required to be performed by Purchaser on or before
the Closing Date.
 
(d)            NYSE MKT Approval.  The NYSE MKT shall have approved the
Company’s additional listing application for the Shares to be sold to Purchaser.
 
(e)            TASE Approval.  The TASE shall have approved the Company’s
application to list the Shares on the TASE.
 
(f)             No Shareholder Vote Required.  Under the rules and regulations
of the NYSE MKT, the issue and sale of the Shares to Purchaser and the other
Funds shall not require approval by a vote or consent of the Company’s
shareholders.
 
4.5          Conditions of Purchaser’s Obligation to Close.  The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:
 
6

--------------------------------------------------------------------------------

(a)            Delivery.  Purchaser's receipt of the items required to be
delivered by the Company under Section 4.3 above.
 
(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date; provided, that any representation and warranty that it is itself
qualified by a materiality standard shall be true and correct in all respects.
 
(c)            Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)            Listing.  Company’s common shares shall be listed for trading on
the NYSE MKT and TASE, and such listings and trading shall not have been
suspended, nor shall suspension by the SEC or the NYSE MKT or TASE have been
threatened, as of the Closing Date, in writing by the SEC, the NYSE MKT, or the
TASE.
 
(f)            Inclusion in Indexes.  The Company’s Shares shall be included in
one or more of the Indexes.
 
7

--------------------------------------------------------------------------------

ARTICLE 5.
 
ADDITIONAL COVENANTS


5.1          Further Assurances.  Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.
 
5.2          Purchasers’ Market Activity.  Purchaser agrees that Purchaser shall
not, prior to the completion of the purchase and sale of the Shares on the
Closing Date, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with and any entity in control of,
controlled by, or under common control with Purchaser.  Purchaser covenants and
agrees that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company pursuant to a press release, Purchaser
will maintain the confidentiality of the existence and terms of this Agreement.
 
5.3          Public Disclosure by the Company.  The Company may issue one or
more press releases and file one or more Current Reports on Form 8-K under the
Exchange Act describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.
 
5.4          Publicity.  Purchaser shall not issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.
 
ARTICLE 6.
 
MISCELLANEOUS
 
6.1         Successors and Assigns.  The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.
 
6.2          Entire Agreement; Amendment.  This Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subject matter of this Agreement. This Agreement and any term of this Agreement
may be amended, waived, discharged or terminated only by a written instrument
signed by the parties.
 
8

--------------------------------------------------------------------------------

6.3          Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or overseas express air freight service (such as DHL), or (c) on the
date of facsimile transmission (FAX) or electronic mail (email) if sent at or
prior to 5:30 p.m. (New York City time) on a Business Day, or the next Business
Day after the date of facsimile or email transmission, if sent on a day that is
not a Business Day or later than 5:30 p.m. (New York City time) on a Business
Day, in any case addressed as follows:
 

To any Purchaser: At the address or FAX number or email address of Purchaser
shown on the signature page of this Agreement




To the Company:
BioTime Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521- 3389
Email:  rpeabody@biotimemail.com

 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.4         Expenses.  Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
6.5         Brokers.  The Purchaser shall have no liability to any broker,
finder, investment banker, or other advisor retained or engaged by the Company
or any subsidiary of the Company in connection with the transactions
contemplated by this Agreement.
 
6.6          Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.
 
6.7          Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from
 
9

--------------------------------------------------------------------------------

this Agreement and the balance of this Agreement shall be interpreted as if each
such unenforceable provision were so excluded, and the balance of this Agreement
as so interpreted shall be enforceable in accordance with its terms.
 
6.8          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
6.9          Termination. This Agreement may be terminated by Purchaser by
written notice to the Company, or by the Company, by written notice to
Purchaser, in either case if the Closing has not been consummated on or before
the third Business Day after the Index Calculation Date other than due to a
breach of this Agreement or any covenant or agreement hereunder by the party
seeking to so terminate this Agreement.  Termination of this Agreement will not
affect the right of any party not in breach of its covenants and agreements
under this Agreement to sue for any breach of this Agreement by the other party.
 
 [Signatures on following page]
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.
 
COMPANY:
      
BioTime, Inc.
       
By:
/s/R W Peabody
       
Title:
SR VP
 

 
PURCHASER:
      
Harel Financial Products Ltd.
       
By:
/s/Uri Shur
   
Uri Shur
 
Title: 
CEO
       
By:
/s/David Yedid
 
David Yedid
        Title:
V.P.
 

Address: 7 Jabotinsky St.   Ranat-Gan   Israel      FAX Number:  03-754-6311 
Email: uris@hf.co.il 

 
11

--------------------------------------------------------------------------------

EXHIBIT A
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (hereinafter referred to as this “Agreement”) is entered
into as of September 29, 2015, by and among  Harel Financial Products Ltd
(“Purchaser”) and BioTime, Inc., a California corporation (the “Company”). (Each
of Purchaser and the Company, a “Party”, and collectively the “Parties”).
 
W I T N E S S E T H
 

WHEREAS the Company and Purchaser have entered into a Purchase Agreement
pursuant to which the Company shall sell Purchaser common shares of the Company,
no par value (the "Shares"), in exchange for the Purchase Price (as defined in
the Purchase Agreement)

 

WHEREAS the Company and Purchaser have agreed and desirous and willing that the
closing of the Purchase Agreement will take place in accordance with the terms
and provisions of this Agreement;

 

WHEREAS The Parties wish to appoint Union Bank Trust Co. Ltd to hold the
Purchase Price for the purpose of ensuring the delivery of the Shares against
receipt of the Purchase Price, in accordance with the terms of this Agreement
and the share price as defined below;

 
NOW, THEREFORE, in furtherance of the Purchase Agreement and in consideration to
the Escrow Fees as defined herein, the parties intending to be legally bound
agree as follows:
 

1. The Company and the Purchaser hereby appoint the Union Bank Trust Co. Ltd
Company as the "Escrow Agent" under this Agreement to hold the Purchase Price,
and Union Bank Trust Co. Ltd accepts such designation and appointment and agrees
to act in accordance with the terms of this Agreement and Purchase Agreement. It
is hereby expressly provided that in the event a conflict should arise as
between the terms of this Agreement and the Purchase Agreement, the terms of
this Agreement shall control. The Escrow Agent agrees that upon receipt of the
Purchase Price in accordance with Section 2 below, the Escrow Agent shall hold
such funds in accordance with this Agreement.

 

2. Term of Escrow; Deposit and/or release of the shares and the Purchase Price.

 

2.1. At the end of the last Tel Aviv Stock Exchange Ltd. ("TASE") trading day
preceding the Index Calculation Date (as defined in the Purchase Agreement,
herein: "The Pricing Date"), the Purchaser shall deliver the Purchase Price to
the Escrow Agent by wire transfer by depositing the Purchase Price to the bank
account designated by Escrow Agent to the Company and Purchaser and by sending a
proper documentation of such wire transfer to amos-f@ubi.co.il + shai@ubi.co.il
("E-Mail Delivery"). The Purchase Price shall be paid in Israeli New Shekels
(NIS) and in immediately available funds. Union Underwriting & Finances Ltd.
("Union Underwriters") will notify the Escrow Agent of the Price Per Share
determined according to the Purchase Agreement (the "PPS") that will be the last
price of the Company's share at TASE in the Pricing Date and will calculate the
Purchase Price for the purpose of the escrow. The above PPS and calculations by
Union Underwriters are limited to the purposes of the Escrow Agreement and will
not deteriorate from the parties' rights according to the Purchase Agreement.
The parties hereby waive and release Union Underwriters from any claim regarding
the PPS and the calculations.

 
12

--------------------------------------------------------------------------------

2.2. The Escrow Agent shall immediately notify the Company and the Purchaser in
writing of receipt of the Purchase Price (the "Written Notification").

 

2.3. On or before the date on which the Purchase Prices is deposited with the
Escrow Agent, Purchaser shall notify the Company and the Escrow Agent of the
name, telephone number, and email address of an authorized person at the
financial institution that will receive the Shares for Purchaser’s account, who
the Company and the Escrow Agent may contact to confirm receipt of the Shares.

 

2.4. Upon receiving Written Notification, the Company shall take all necessary
actions for the issuance of the Shares in the manner provided in the Purchase
Agreement.  Purchaser acknowledges and agrees to provide the Company with the
proper Depository Trust Company Deposit/Withdrawal at Custodian system (“DWAC”)
number for the account into which Purchaser’s Shares are to be issued. 
Purchaser shall provide American Stock Transfer & Trust Company, LLC, the
transfer agent and registrar of the Shares (the “Transfer Agent”), with all
information and documentation that the Transfer Agent requires to issue the
Shares.

 

2.5. The Transfer Agent shall promptly provide written notification of the
issuance of the Shares by DWAC to the account designated by Purchaser.

 

2.6. Immediately following receipt of the Shares in Purchaser’s account, but not
before October 6th, 2015, Purchaser shall provide a written confirmation of
receipt, including the number of shares by email to the Escrow Agent and the
Company, and the Escrow Agent shall release and deliver the Purchase Price,
calculated by the number of shares multiplied by the PPS and deduced by 1% (fee
to Union Underwriters to be transferred by the Escrow Agent to Union
Underwriters' account within the Union Bank) by wire transfer to a bank account
of the Company designated in writing by the Company. Escrow Agent shall also
deliver a confirmation of such transfer to the Company including the
identification number of the wire. In case of excess funds deposited by the
Purchaser within the Escrow Agent (comparing to the number of shares actually
received by the Purchaser multiplied by the PPS), the Escrow Agent will return
such excess funds to the Purchaser 14 days after being deposited. In case of
excess of shares, allocated by the Company to the Purchaser above the scale
required from the Purchaser's Purchase Price, the Escrow Agent's role will be
limited to transferring the Purchase Price to the Company.

 

2.7. All incidental costs, fees and expenses related to the transfer of the
Purchase Price to the Company will be incurred by the Company, so that the
Company will receive the net value after such costs, if any, were deduced. In
case that the Company decides or is required to receive the Purchase Price in
USD, the Escrow Agent will act in good faith to convert the Purchase Price from
NIS to USD at market values used in Union Bank, at the expense of the Company
regarding the cost of such conversion.

 
13

--------------------------------------------------------------------------------

2.8. Notwithstanding anything to the contrary hereunder, the Escrow Agent shall
not be required to release the Purchase Price unless, prior thereto, it shall
have received from the appropriate recipient:

 

2.8.1. Full bank account details (the account must be solely owned and
controlled by BioTime): name of bank, branch number, account number, name of
account, SWIFT, IBAN/ABA;

 

2.8.2. Any applied tax forms, if applicable; and

 

2.8.3. Bank account ownership approval which would be an official letter from
the bank, approved for authenticity by either Pearl Cohen Zedek Latzer Baratz
(PCTLB) directly or by PCTLB's approval of such certification done by a US-based
law firm that regularly represents BioTime.

 

2.8.4. BioTime declares and commits that no tax deduction is required by the
Escrow Agent prior to releasing the investment proceeds to BioTime. BioTime
undertakes to indemnify and hold the Escrow Agent harmless against any and all
losses, claims, damages, liabilities and expenses related to that matter.

 

3. Escrow Fees. Omitted.

 

4. Liability of the Escrow Agent.  The Escrow Agent undertakes to perform only
the duties as are expressly set forth herein and no other duties and obligations
(fiduciary or otherwise) shall be implied.  Escrow Agent shall have no duty to
enforce any obligation of any other person to make any payment or delivery, or
to direct or cause any payment or delivery to be made, or to enforce any
obligation of any other person to perform any other act. The Escrow Agent shall
have no liability under and no duty to inquire as to the provisions of any
agreement (even though such agreement may be referenced in this Agreement) other
than this Agreement. The Escrow Agent is not a party to the Purchase Agreement,
is not bound by any of its terms, and has not undertaken in any way to
effectuate, implement or comply with the Purchase Agreement. The Escrow Agent
shall not be liable to any other party hereto or to anyone else for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that Escrow Agent’s gross negligence, willful
misconduct or bad faith was the cause of any loss suffered by such party.  The
Escrow Agent’s sole responsibility shall be for the safekeeping and releasing of
the Purchase Price in accordance with the terms of this Agreement. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

5. Indemnification of the Escrow Agent. Subject to the other provisions of this
Agreement, the Company and the Purchaser agree to indemnify, in equal parts
(50%-50%) and hold the Escrow Agent harmless against any and all losses, claims,
damages, liabilities and expenses, including reasonable costs of investigation,
counsel fees, including allocated costs of in-house counsel and disbursements
that may be imposed on the Escrow Agent or incurred by the Escrow Agent in
connection with the performance of its duties under this Agreement, including
but not limited to any litigation arising from this Agreement or involving its
subject matter. Notwithstanding the foregoing, there shall be no indemnification
obligation under this Section in an event of the Escrow Agent’s breach of this
Agreement, violation of applicable laws, gross negligence, bad faith or willful
misconduct. The Escrow Agent shall notify the Company and the Purchaser in
writing of any written assertion of a claim against the Escrow Agent, promptly
after the Escrow Agent shall have received any such information as to the nature
and basis of the claim or learns of circumstances that may bring about such
claim. The Escrow Agent agrees not to settle any litigation in connection with
any claim or liability with respect to which the Escrow Agent may seek
indemnification from the Company and the Purchaser without the prior written
consent of the Company and the Purchaser.

 
14

--------------------------------------------------------------------------------

6. Notices. All notices required or permitted hereunder shall be in writing,
must be by E-Mail Delivery as defined above (fax delivery may be added but will
not suffice) and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified; (b) when sent by facsimile or email with
confirmation of transmission.  All communications shall be sent to the Company,
the Purchaser and the Escrow Agent at their respective facsimile numbers or
email addresses set forth below.

 

7. Priority. In the event of any conflict between the provisions of this
Agreement, this Agreement shall be construed in a manner prescribed by the
Escrow Agent acting in good faith.

 

8. Miscellaneous

 
The provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Company and
the Purchaser and the Escrow Agent. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party without the prior consent of the Escrow Agent and the other Parties.
 
This Agreement may be executed by facsimile signatures, which for all purposes
shall be deems to constitute originals. This Agreement may be executed in
counterparts, all of which when taken together shall be deemed one original.
 
[Signatures on following page]
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.



 
COMPANY:
   
BioTime, Inc.
          
By:
    Title: Chief Financial Officer    
Address:  
1301 Harbor Bay Parkway     Alameda, California 94502     Attention:  Robert W.
Peabody, Chief Financial Officer     FAX Number: (415) 521-3389  
Email:  rpeabody@biotimemail.com

 

 
PURCHASER:
           
Harel Financial Products Ltd
           
By:
 
 
         
Title:
             
Address:
7 Jabotinsky St.   Ranat-Gan   Israel           FAX Number:  03-756-6311     
Email: uris@hf.co.il   

 

 
ESCROW AGENT:
           
By: 
     
Amos Fargon
   
Title: 
Chief Operating Officer  

 

 
Address:
Union Bank Trust Co. Ltd
  28 Ahad Ha'am St., Tel Aviv         FAX Number: +972-3-5191208    Email:
amos-f@ubi.co.il 

 
16

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
30, 2015 by and between BioTime, Inc., a California corporation (the “Company”)
and the undersigned identified on the signature page attached hereto
(“Purchaser”).


ARTICLE 7.
PURCHASE AND SALE OF SHARES
 
1.1          Sale of Shares.  Purchaser hereby irrevocably agrees to purchase
from the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below) a number of common shares, no par
value, (“Shares”) required for applicable TASE Indexes, or such lesser number as
provided in Section 1.2 below, at a price per Share equal to ninety-eight
percent (98%) of the closing price of the Shares on the Tel Aviv Stock Exchange
(“TASE”) on the TASE trading day immediately preceding the first day on which
the Company’s common shares enter the TASE Indexes (the “Purchase Price”).  The
TASE Indexes that Company’s commons shares will enter (the “Indexes”) will be
announced by TASE following the listing of the Shares on the TASE.
 
1.2           Adjustment to Number of Shares Sold.  The number of Shares that
Purchaser shall purchase under this Agreement is subject to reduction as
provided in this Section.
 
(a)            For purposes of Section 1.1 and this Section 1.2, any Shares
purchased by Purchaser from sources other than the Company shall not reduce the
number of Shares that Purchaser is required to purchase from the Company under
this Agreement.
 
(b)            Purchaser acknowledges and agrees that the Shares being offered
to Purchaser under this Agreement by the Company are part of an allotment of
Shares that are being offered to other sophisticated investors (“Sophisticated
Investor”).  The total number of Shares available to all Sophisticated Investors
including Purchaser will not exceed: (a) 20% of the issued and outstanding
common stock of the Company; and (b) a number of Shares having an aggregate
purchase price of NIS 80 million (the “Maximum Shares”).  To the extent that the
number of Shares that Purchaser is committing to purchase from the Company under
Section 1.1 of this Agreement plus the total number of Shares that other
Sophisticated Investors are committing to purchase under separate agreements
with the Company exceeds the Maximum Shares, the Company will allocate Shares
among Purchaser and the other Sophisticated Investors on a pro rata basis based
on the respective number of Shares that Purchaser and the other Sophisticated
Investors have agreed to purchase from the Company, so that the total number of
Shares sold by the Company to Purchaser and the other Sophisticated Investors
does not exceed the Maximum Shares. In the event that the Company reduces the
number of Shares to be sold to Purchaser as provided in this Section 1.2(b), the
Company will promptly notify Purchaser of the total number of Shares that will
be sold to Purchaser.
 
 

--------------------------------------------------------------------------------

(c)            A reduction in the number of Shares sold to Purchaser pursuant to
this Section 1.2 will not change the Purchase Price per Share.
 
ARTICLE 8.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
2.1          Registration Statement.
 
(a)            The Company has prepared and filed with the United States
Securities and Exchange Commission (the “SEC”) a Registration Statement on Form
S-3 (File No. 333--201824) (the “Registration Statement”) under the Securities
Act of 1933, as amended (the “Securities Act”) registering the offer and sale of
the Shares. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the prospectus contained
therein has been issued by the SEC and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the SEC. The
Company shall file a final a prospectus supplement with the SEC in accordance
with Rule 424(b) under the Securities Act describing the offer of the Shares
(the “Prospectus Supplement”).
 
(b)            The Registration Statement, and the final prospectus together
with the final prospectus supplement, will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
(c)            When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of any restrictions on transfer or
sale under the Securities Act, other than such restrictions as may be applicable
under Rule 144 under the Securities Act with respect to sales or transfers of
securities by an affiliate (as defined in Rule 144) of the issuer should
Purchaser be or become an affiliate of the Company.
 
2.2          Valid Issuance of Shares.  The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 
2.3          Listing and Maintenance Requirements.  The common shares of the
Company have been designated for quotation or listed on the NYSE MKT and the
Company has applied to list the Shares for trading on the TASE.
 
2.4          Disclosure Documents; Financial Statements.  The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, during the twelve (12) months prior to the date hereof.
 
2

--------------------------------------------------------------------------------

2.5          Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California.
 
2.6          Authority; Enforceability.  The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to:  (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.
 
2.7          No Conflict.  The execution and delivery of this Agreement and
consummation of the sale of the Shares contemplated by this Agreement do not and
will not violate any provisions of (i) the Securities Act or the Exchange Act or
any rule or regulation thereunder, including the Israeli Securities Law, (ii)
the California Corporations Code or the terms of any order, writ or decree of
any court or judicial or regulatory authority or body by which the Company is
bound, (iii) the Articles of Incorporation or bylaws of the Company, or (iv) the
rules and regulations of the NYSE MKT or the TASE applicable to the listing of
the Company’s common shares.
 
2.8          No Litigation.  There is no lawsuit, arbitration proceeding, or
administrative action or proceeding pending or threatened against the Company
which questions the validity of this Agreement or any action taken or to be
taken by the Company in connection with this Agreement or the issue and sale of
the Shares hereunder.
 
ARTICLE 9.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company the following:
 
3.1          Organization. Purchaser, if not a natural person, is either a
corporation, limited liability company, partnership, trust or other entity duly
organized, validly existing and in good standing under the laws of the state or
other jurisdiction in which it is incorporated or otherwise organized.
 
3.2          Authority; Enforceability.  Purchaser has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
under this Agreement.  This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
3

--------------------------------------------------------------------------------

3.3          No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.
 
3.4               Purchaser has met all requirements by Israeli law to be
defined as a "Classified Investor" under the First Addendum to the Israeli
Securities Law, 1968-5728, and agrees to such definition.
 
3.5          No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.
 
3.6          Place of Business or Residence.  Purchaser represents and warrants
that Purchaser has Purchaser’s principal place of business or residence as set
forth on the signature page of this Agreement.
 
ARTICLE 10.
CLOSING
 
4.1       Time and Place of Closing.  The consummation of the purchase and sale
of the Shares (“Closing”) shall take place on the date (the “Closing Date”)
which shall be the third Business Day after the day on which the TASE announces
the number of the Company’s common shares required for the Indexes (the “Index
Calculation Date”).  The Closing shall occur at the principal office of the
Company or at such other place as the parties may agree.  A “Business Day” shall
be any day on which the banks in New York are not required or permitted to
close.
 
4.2       Escrow Agent. Union Underwriting & Finances Ltd. or an affiliate as
may be agreed by the parties, will be appointed by the parties as the Escrow
Agent (the "Escrow Agent") in order to complete the transaction herein. The
Company and Purchaser shall enter into an Escrow Agreement with the Escrow Agent
for such purpose, a copy of which is attached as Exhibit A.  The Escrow Agent
shall hold the Purchase Price in Escrow in accordance with the terms and
conditions of the Escrow Agreement, as follows:
 
(a)            On the day before the Index Calculation Date, Purchaser shall pay
in full the Purchase Price for the Shares purchased by way of wire transfer, in
immediately available funds, to the trust bank account to be established in the
name of the Escrow. The Purchase Price shall be paid in Israeli New Shekels.
 
4

--------------------------------------------------------------------------------

(b)            On the Closing Date, the Company shall transfer the Shares to the
Purchaser, pursuant and subject to the written confirmation of the Escrow that
it has received the entire Purchase Price from Purchaser.
 
(c)            On the Closing Date and after the Company has transferred the
Shares directly to an account designated the Purchaser as provided in Section
4.3(b), the Trustee will transfer the entire Purchase Price to the Company.
 
(d)            Expense Reimbursement.  All fees and expenses payable to the
Escrow Agent under the Escrow Agreement shall be borne by the Company, except
for indemnification payments should any arise, which shall be paid in accordance
with the Escrow Agreement.
 
4.3        Documents to be Delivered By the Company.  The Company shall deliver
the following documents to Purchaser at the Closing:
 
(a)            Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in the Registration Statement, and the Prospectus
Supplement filed in accordance with Rule 424(b) under the Securities Act
describing the offer of the Shares; provided that the Prospectus and Prospectus
Supplement may be delivered in accordance with Rule 172 under the Securities
Act;
 
(b)            Shares.  The Shares purchased by Purchaser shall be delivered
electronically via The Depository Trust Company Deposit/Withdrawal at Custodian
system (“DWAC”) to an account designated by Purchaser.  No later than one
Business Day prior to the Closing Date, Purchaser shall provide the Company with
the DWAC number of the account to which the Shares will be transferred and a
properly completed Form W-8-BEN.  Confirmation from American Stock Transfer &
Trust Company, LLC, the transfer agent and registrar of the Shares, that the
Shares purchased by Purchaser have been issued as provided by this paragraph
shall be sufficient evidence that the Shares have been issued to Purchaser and
that the Escrow Agent may release the Purchase Price to the Company.
 
4.4        Conditions of the Company's Obligation to Close.  The obligation of
the Company to sell the Shares to Purchaser on each Closing Date is conditioned
upon the following:
 
(a)            Payment and Delivery.  The Company’s receipt of the entire
Purchase Price for all of the Shares being sold to Purchaser;
 
(b)            Representations and Warranties.  The representations and
warranties made by Purchaser in ARTICLE 3 of this Agreement shall be true and
correct in all material respects when made and on the Closing Date; provided,
that any representation and warranty that it is itself qualified by a
materiality standard shall be true and correct in all respects; and
 
5

--------------------------------------------------------------------------------

(c)            Performance of Covenants.  Purchaser shall have fully performed
all covenants and agreements required to be performed by Purchaser on or before
the Closing Date.
 
(d)            NYSE MKT Approval.  The NYSE MKT shall have approved the
Company’s additional listing application for the Shares to be sold to Purchaser.
 
(e)            TASE Approval.  The TASE shall have approved the Company’s
application to list the Shares on the TASE.
 
(f)             No Shareholder Vote Required.  Under the rules and regulations
of the NYSE MKT, the issue and sale of the Shares to Purchaser and the other
Sophisticated Investors shall not require approval by a vote or consent of the
Company’s shareholders.
 
4.5        Conditions of Purchaser’s Obligation to Close.  The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:
 
(a)            Delivery.  Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2 above.
 
(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date; provided, that any representation and warranty that it is itself
qualified by a materiality standard shall be true and correct in all respects.
 
(c)            Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)            Listing.  The Company’s common shares shall be listed for trading
on the NYSE MKT and TASE, and such listings and trading shall not have been
suspended, nor shall suspension by the SEC or the NYSE MKT or TASE have been
threatened, as of the Closing Date, in writing by the SEC, the NYSE MKT, or the
TASE.
 
(f)             Inclusion in Indexes.  The Company’s Shares shall be included in
one or more of the Indexes.
 
6

--------------------------------------------------------------------------------

ARTICLE 11.
ADDITIONAL COVENANTS


5.1        Further Assurances.  Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.
 
5.2        Purchasers’ Market Activity.  Purchaser agrees that Purchaser shall
not, prior to the completion of the purchase and sale of the Shares on the
Closing Date, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with and any entity in control of,
or under common control with Purchaser.  Purchaser covenants and agrees that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to a press release, Purchaser will maintain
the confidentiality of the existence and terms of this Agreement.
 
5.3        Public Disclosure by the Company.  The Company may issue one or more
press releases and file one or more Current Reports on Form 8-K under the
Exchange Act describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing. The Purchaser name will not be mentioned in the
above said press releases.
 
5.4        Publicity.  Purchaser shall not issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.
 
5.5          Indemnification. In the event, that Purchase will not transfer the
entire Purchase Price to the Company, Purchaser will indemnify the Company in
the amount of the entire Purchase Price. Without derogating the foregoing, in
the event that Purchaser transferred the entire Purchase Price, but the Company
did not allot the Shares to Purchaser by the day the Company’s common shares
enter the Indexes, the Company will indemnify Purchaser up to the amount of the
difference between the Purchase Price and the Price Purchaser actually paid for
the Company’s common shares on TASE.  In such event, Purchaser shall be
obligated to deliver the Company with evidence as to the Price Purchaser
actually paid.
 
7

--------------------------------------------------------------------------------

ARTICLE 12.
MISCELLANEOUS
 
6.1        Successors and Assigns.  The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.
 
6.2        Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter of this Agreement.  This Agreement and any term of this Agreement may be
amended, waived, discharged or terminated only by a written instrument signed by
the parties.
 
6.3        Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or overseas express air freight service (such as DHL), or (c) on the
date of facsimile transmission (FAX) or electronic mail (email) if sent at or
prior to 5:30 p.m. (New York City time) on a Business Day, or the next Business
Day after the date of facsimile or email transmission, if sent on a day that is
not a Business Day or later than 5:30 p.m. (New York City time) on a Business
Day, in any case addressed as follows:
 

To any Purchaser: At the address or FAX number or email address of Purchaser
shown on the signature page of this Agreement




To the Company:
BioTime Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521- 3389
Email:  rpeabody@biotimemail.com

 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.4        Expenses.  Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
8

--------------------------------------------------------------------------------

6.5       Brokers.  The Purchaser shall have no liability to any broker, finder,
investment banker, or other advisor retained or engaged by the Company or any
subsidiary of the Company in connection with the transactions contemplated by
this Agreement.
 
6.6        Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.
 
6.7        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.8        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
6.9        Termination. This Agreement may be terminated by the Purchaser, by
written notice to the Company, or by the Company, by written notice to
Purchaser, in either case if the Closing has not been consummated on or before
the third Business Day after the Index Calculation Date other than due to a
breach of this Agreement or any covenant or agreement hereunder by the party
seeking to so terminate this Agreement.  Termination of this Agreement will not
affect the right of any party not in breach of its covenants and agreements
under this Agreement to sue for any breach of this Agreement by the other party.
 
[Signatures on following page]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.
 
COMPANY:
     
BioTime, Inc.
       
By:
/s/ R W Peabody
       
Title:
SR VP
 

 
PURCHASER:
             
KSM SAL INDICES CERTIFICATES LTD.
          
By:
/s/Meital Meir
Ben-Li Alon  
Meital Meir
Ben-Li Alon          
Title: 
Head of Operations 
CFO          
Address:
25 Efaal St.
                Petah-Tikva 4951125                Israel               FAX
Number:  +972-3-753-2030                Email:  TZLILL.KEREN-BLUM@XNES.CO.IL

 
10

--------------------------------------------------------------------------------

EXHIBIT A
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (hereinafter referred to as this “Agreement”) is entered
into as of September 29, 2015, by and among KSM SAL INDICIES CERTIFICATES LTD
(“Purchaser”) and BioTime, Inc., a California corporation (the “Company”). (Each
of Purchaser and the Company, a “Party”, and collectively the “Parties”).
 
W I T N E S S E T H
 

WHEREAS the Company and Purchaser have entered into a Purchase Agreement
pursuant to which the Company shall sell Purchaser common shares of the Company,
no par value (the "Shares"), in exchange for the Purchase Price (as defined in
the Purchase Agreement)

 

WHEREAS the Company and Purchaser have agreed and desirous and willing that the
closing of the Purchase Agreement will take place in accordance with the terms
and provisions of this Agreement;

 

WHEREAS The Parties wish to appoint Union Bank Trust Co. Ltd to hold the
Purchase Price for the purpose of ensuring the delivery of the Shares against
receipt of the Purchase Price, in accordance with the terms of this Agreement
and the share price as defined below;

 
NOW, THEREFORE, in furtherance of the Purchase Agreement and in consideration to
the Escrow Fees as defined herein, the parties intending to be legally bound
agree as follows:
 

1. The Company and the Purchaser hereby appoint the Union Bank Trust Co. Ltd
Company as the "Escrow Agent" under this Agreement to hold the Purchase Price,
and Union Bank Trust Co. Ltd accepts such designation and appointment and agrees
to act in accordance with the terms of this Agreement and Purchase Agreement. It
is hereby expressly provided that in the event a conflict should arise as
between the terms of this Agreement and the Purchase Agreement, the terms of
this Agreement shall control. The Escrow Agent agrees that upon receipt of the
Purchase Price in accordance with Section 2 below, the Escrow Agent shall hold
such funds in accordance with this Agreement.

 

2. Term of Escrow; Deposit and/or release of the shares and the Purchase Price.

 

2.1. At the end of the last Tel Aviv Stock Exchange Ltd. ("TASE") trading day
preceding the Index Calculation Date (as defined in the Purchase Agreement,
herein: "The Pricing Date"), the Purchaser shall deliver the Purchase Price to
the Escrow Agent by wire transfer by depositing the Purchase Price to the bank
account designated by Escrow Agent to the Company and Purchaser and by sending a
proper documentation of such wire transfer to amos-f@ubi.co.il + shai@ubi.co.il
("E-Mail Delivery"). The Purchase Price shall be paid in Israeli New Shekels
(NIS) and in immediately available funds. Union Underwriting & Finances Ltd.
("Union Underwriters") will notify the Escrow Agent of the Price Per Share
determined according to the Purchase Agreement (the "PPS") that will be the last
price of the Company's share at TASE in the Pricing Date and will calculate the
Purchase Price for the purpose of the escrow. The above PPS and calculations by
Union Underwriters are limited to the purposes of the Escrow Agreement and will
not deteriorate from the parties' rights according to the Purchase Agreement.
The parties hereby waive and release Union Underwriters from any claim regarding
the PPS and the calculations.

 
11

--------------------------------------------------------------------------------

2.2. The Escrow Agent shall immediately notify the Company and the Purchaser in
writing of receipt of the Purchase Price (the "Written Notification").

 

2.3. On or before the date on which the Purchase Prices is deposited with the
Escrow Agent, Purchaser shall notify the Company and the Escrow Agent of the
name, telephone number, and email address of an authorized person at the
financial institution that will receive the Shares for Purchaser’s account, who
the Company and the Escrow Agent may contact to confirm receipt of the Shares.

 

2.4. Upon receiving Written Notification, the Company shall take all necessary
actions for the issuance of the Shares in the manner provided in the Purchase
Agreement.  Purchaser acknowledges and agrees to provide the Company with the
proper Depository Trust Company Deposit/Withdrawal at Custodian system (“DWAC”)
number for the account into which Purchaser’s Shares are to be issued. 
Purchaser shall provide American Stock Transfer & Trust Company, LLC, the
transfer agent and registrar of the Shares (the “Transfer Agent”), with all
information and documentation that the Transfer Agent requires to issue the
Shares.

 

2.5. The Transfer Agent shall promptly provide written notification of the
issuance of the Shares by DWAC to the account designated by Purchaser.

 

2.6. Immediately following receipt of the Shares in Purchaser’s account, but not
before October 6th, 2015, Purchaser shall provide a written confirmation of
receipt, including the number of shares by email to the Escrow Agent and the
Company, and the Escrow Agent shall release and deliver the Purchase Price,
calculated by the number of shares multiplied by the PPS and deduced by 1% (fee
to Union Underwriters to be transferred by the Escrow Agent to Union
Underwriters' account within the Union Bank) by wire transfer to a bank account
of the Company designated in writing by the Company. Escrow Agent shall also
deliver a confirmation of such transfer to the Company including the
identification number of the wire. In case of excess funds deposited by the
Purchaser within the Escrow Agent (comparing to the number of shares actually
received by the Purchaser multiplied by the PPS), the Escrow Agent will return
such excess funds to the Purchaser 14 days after being deposited. In case of
excess of shares, allocated by the Company to the Purchaser above the scale
required from the Purchaser's Purchase Price, the Escrow Agent's role will be
limited to transferring the Purchase Price to the Company.

 

2.7. All incidental costs, fees and expenses related to the transfer of the
Purchase Price to the Company will be incurred by the Company, so that the
Company will receive the net value after such costs, if any, were deduced. In
case that the Company decides or is required to receive the Purchase Price in
USD, the Escrow Agent will act in good faith to convert the Purchase Price from
NIS to USD at market values used in Union Bank, at the expense of the Company
regarding the cost of such conversion.

 
12

--------------------------------------------------------------------------------

2.8. Notwithstanding anything to the contrary hereunder, the Escrow Agent shall
not be required to release the Purchase Price unless, prior thereto, it shall
have received from the appropriate recipient:

 

2.8.1. Full bank account details (the account must be solely owned and
controlled by BioTime): name of bank, branch number, account number, name of
account, SWIFT, IBAN/ABA;

 

2.8.2. Any applied tax forms, if applicable; and

 

2.8.3. Bank account ownership approval which would be an official letter from
the bank, approved for authenticity by either Pearl Cohen Zedek Latzer Baratz
(PCTLB) directly or by PCTLB's approval of such certification done by a US-based
law firm that regularly represents BioTime.

 

2.8.4. BioTime declares and commits that no tax deduction is required by the
Escrow Agent prior to releasing the investment proceeds to BioTime. BioTime
undertakes to indemnify and hold the Escrow Agent harmless against any and all
losses, claims, damages, liabilities and expenses related to that matter.

 

3. Escrow Fees. Omitted.

 

4. Liability of the Escrow Agent.  The Escrow Agent undertakes to perform only
the duties as are expressly set forth herein and no other duties and obligations
(fiduciary or otherwise) shall be implied.  Escrow Agent shall have no duty to
enforce any obligation of any other person to make any payment or delivery, or
to direct or cause any payment or delivery to be made, or to enforce any
obligation of any other person to perform any other act. The Escrow Agent shall
have no liability under and no duty to inquire as to the provisions of any
agreement (even though such agreement may be referenced in this Agreement) other
than this Agreement. The Escrow Agent is not a party to the Purchase Agreement,
is not bound by any of its terms, and has not undertaken in any way to
effectuate, implement or comply with the Purchase Agreement. The Escrow Agent
shall not be liable to any other party hereto or to anyone else for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that Escrow Agent’s gross negligence, willful
misconduct or bad faith was the cause of any loss suffered by such party.  The
Escrow Agent’s sole responsibility shall be for the safekeeping and releasing of
the Purchase Price in accordance with the terms of this Agreement. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

5. Indemnification of the Escrow Agent. Subject to the other provisions of this
Agreement, the Company and the Purchaser agree to indemnify, in equal parts
(50%-50%) and hold the Escrow Agent harmless against any and all losses, claims,
damages, liabilities and expenses, including reasonable costs of investigation,
counsel fees, including allocated costs of in-house counsel and disbursements
that may be imposed on the Escrow Agent or incurred by the Escrow Agent in
connection with the performance of its duties under this Agreement, including
but not limited to any litigation arising from this Agreement or involving its
subject matter. Notwithstanding the foregoing, there shall be no indemnification
obligation under this Section in an event of the Escrow Agent’s breach of this
Agreement, violation of applicable laws, gross negligence, bad faith or willful
misconduct. The Escrow Agent shall notify the Company and the Purchaser in
writing of any written assertion of a claim against the Escrow Agent, promptly
after the Escrow Agent shall have received any such information as to the nature
and basis of the claim or learns of circumstances that may bring about such
claim. The Escrow Agent agrees not to settle any litigation in connection with
any claim or liability with respect to which the Escrow Agent may seek
indemnification from the Company and the Purchaser without the prior written
consent of the Company and the Purchaser.

 
13

--------------------------------------------------------------------------------

6. Notices. All notices required or permitted hereunder shall be in writing,
must be by E-Mail Delivery as defined above (fax delivery may be added but will
not suffice) and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified; (b) when sent by facsimile or email with
confirmation of transmission.  All communications shall be sent to the Company,
the Purchaser and the Escrow Agent at their respective facsimile numbers or
email addresses set forth below.

 

7. Priority. In the event of any conflict between the provisions of this
Agreement, this Agreement shall be construed in a manner prescribed by the
Escrow Agent acting in good faith.

 

8. Miscellaneous

 
The provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Company and
the Purchaser and the Escrow Agent. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party without the prior consent of the Escrow Agent and the other Parties.
 
This Agreement may be executed by facsimile signatures, which for all purposes
shall be deems to constitute originals. This Agreement may be executed in
counterparts, all of which when taken together shall be deemed one original.
 
[Signatures on following page]
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.



 
COMPANY:
   
BioTime, Inc.
          
By:
   
Title: 
Chief Financial Officer     
Address:
1301 Harbor Bay Parkway       Alameda, California 94502     Attention:  Robert
W. Peabody, Chief Financial Officer    
FAX Number: (415) 521-3389
    Email:  rpeabody@biotimemail.com  

 

 
PURCHASER:
          
KSM SAL INDICIES CERTIFICATES LTD.
             
By: 
                  
Title:
                  
Address:
 
25 Efaal St.
       
Petah-Tikva 4951125
       
Israel
   
FAX Number:  +972-3-753-2030
   
Email:  TZLILL.KEREN-BLUM@XNES.CO.IL
 

 

 
ESCROW AGENT:
          By:      
Amos Fargon
    Title:  Chief Operating Officer  

 

 
Address:
Union Bank Trust Co. Ltd
   
28 Ahad Ha'am St., Tel Aviv
 
FAX Number: +972-3-5191208
 
Email: amos-f@ubi.co.il

 
15

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
30, 2015 by and between BioTime, Inc., a California corporation (the “Company”)
and the undersigned identified on the signature page attached hereto
(“Purchaser”).


ARTICLE 13.
PURCHASE AND SALE OF SHARES
 
1.1        Sale of Shares.  Purchaser hereby irrevocably agrees to purchase from
the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below) a number of common shares, no par
value, (“Shares”) required for applicable TASE Indexes, or such lesser number as
provided in Section 1.2 below, at a price per Share equal to ninety-eight
percent (98%) of the closing price of the Shares on the Tel Aviv Stock Exchange
(“TASE”) on the TASE trading day immediately preceding the first day on which
the Company’s common shares enter the TASE Indexes (the “Purchase Price”).  The
TASE Indexes that Company’s commons shares will enter (the “Indexes”) will be
announced by TASE following the listing of the Shares on the TASE.
 
1.2        Adjustment to Number of Shares Sold.  The number of Shares that the
Purchaser shall purchase under this Agreement is subject to reduction as
provided in this Section.
 
(a)            For purposes of Section 1.1 and this Section 1.2, any Shares
purchased by Purchaser from sources other than the Company shall not reduce the
number of Shares that Purchaser is required to purchase from the Company under
this Agreement.
 
(b)            Purchaser acknowledges and agrees that the Shares being offered
to Purchaser under this Agreement by the Company are part of an allotment of
Shares that are being offered to other sophisticated investors (“Sophisticated
Investor”). The total number of Shares available to all Sophisticated Investors
including Purchaser will not exceed: (a) 20% of the issued and outstanding
common stock of the Company; and (b) a number of Shares having an aggregate
purchase price of NIS 80 million (the “Maximum Shares”).  To the extent that the
number of Shares that Purchaser is committing to purchase from the Company under
Section 1.1 of this Agreement plus the total number of Shares that other
Sophisticated Investors are committing to purchase under separate agreements
with the Company exceeds the Maximum Shares, the Company will allocate Shares
among Purchaser and the other Sophisticated Investors on a pro rata basis based
on the respective number of Shares that Purchaser and the other Sophisticated
Investors have agreed to purchase from the Company, so that the total number of
Shares sold by the Company to Purchaser and the other Sophisticated Investors
does not exceed the Maximum Shares. In the event that the Company reduces the
number of Shares to be sold to Purchaser as provided in this Section 1.2(b), the
Company will promptly notify Purchaser of the total number of Shares that will
be sold to Purchaser, and no later than October 1st at 12:00 p.om. – Tel Aviv
time.
 
 

--------------------------------------------------------------------------------

(c)            A reduction in the number of Shares sold to Purchaser pursuant to
this Section 1.2 will not change the Purchase Price per Share.
 
ARTICLE 14.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
2.1        Registration Statement.
 
(a)            The Company has prepared and filed with the United States
Securities and Exchange Commission (the “SEC”) a Registration Statement on Form
S-3 (File No. 333--201824) (the “Registration Statement”) under the Securities
Act of 1933, as amended (the “Securities Act”) registering the offer and sale of
the Shares. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the prospectus contained
therein has been issued by the SEC and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the SEC. The
Company shall file a final a prospectus supplement with the SEC in accordance
with Rule 424(b) under the Securities Act describing the offer of the Shares
(the “Prospectus Supplement”).
 
(b)            The Registration Statement, and the final prospectus together
with the final prospectus supplement, will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
(c)            When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of restrictions on transfer under
the Securities Act, other than such restrictions as may be applicable under Rule
144 under the Securities Act with respect to sales or transfers of securities by
an affiliate (as defined in Rule 144) of the issuer should Purchaser be or
become an affiliate of the Company.
 
2.2        Valid Issuance of Shares.  The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 
2.3        Listing and Maintenance Requirements.  The common shares of the
Company have been designated for quotation or listed on the NYSE MKT and the
Company has applied to list the Shares for trading on the TASE.
 
2.4        Disclosure Documents; Financial Statements.  The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, during the twelve (12) months prior to the date hereof.
 
2

--------------------------------------------------------------------------------

2.5        Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California.
 
2.6        Authority; Enforceability.  The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to:  (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.
 
2.7        No Conflict.  The execution and delivery of this Agreement and
consummation of the sale of the Shares contemplated by this Agreement do not and
will not violate any provisions of (i) the Securities Act or the Exchange Act or
any rule or regulation thereunder, (ii) the California Corporations Code or the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body by which the Company is bound, (iii) the Articles of
Incorporation or bylaws of the Company, or (iv) the rules and regulations of the
NYSE MKT or the TASE applicable to the listing of the Company’s common shares.
 
2.8       No Litigation.  There is no lawsuit, arbitration proceeding, or
administrative action or proceeding pending or threatened against the Company
which questions the validity of this Agreement or any action taken or to be
taken by the Company in connection with this Agreement or the issue and sale of
the Shares hereunder.
 
ARTICLE 15.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company the following:
 
3.1        Organization. Purchaser, if not a natural person, is a corporation,
limited liability company, partnership, trust or other entity duly organized,
validly existing and in good standing under the laws of the state or other
jurisdiction in which it is incorporated or otherwise organized.
 
3

--------------------------------------------------------------------------------

3.2        Authority; Enforceability.  Purchaser has the power and authority to
execute and deliver this Agreement and to perform all of its obligations under
this Agreement.  This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
3.3        No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.
 
3.4        Purchaser has met all requirements by Israeli law to be defined as a
"Classified Investor" under the First Addendum to the Israeli Securities Law,
1968-5728, and agrees to such definition.
 
3.5        No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.
 
3.6       Place of Business or Residence.  Purchaser represents and warrants
that Purchaser has Purchaser’s principal place of business or residence as set
forth on the signature page of this Agreement.
 
ARTICLE 16.
CLOSING
 
4.1        Time and Place of Closing.  The consummation of the purchase and sale
of the Shares (“Closing”) shall take place on the date (the “Closing Date”)
which shall be the third Business Day after the day on which the TASE announces
the number of the Company’s common shares required for the Indexes (the “Index
Calculation Date”). The Closing shall occur at the principal office of the
Company or at such other place as the parties may agree.  A “Business Day” shall
be any day on which the banks in New York are not required or permitted to
close.
 
4.2         Escrow Agent. Union Underwriting & Finances Ltd. will be appointed
by the parties as the Escrow Agent (the "Escrow Agent") in order to complete the
transaction herein. The Company and Purchaser shall enter into an Escrow
Agreement with the Escrow Agent for such purpose, a copy of which is attached as
Exhibit A. The Escrow Agent shall hold the Purchase Price in accordance with the
terms and conditions of the Escrow Agreement, including, as follows:
 
4

--------------------------------------------------------------------------------

(a)            On the day before the Index Calculation Date, Purchaser shall pay
in full the Purchase Price for the Shares purchased by way of wire transfer, in
immediately available funds, to the trust bank account to be established in the
name of the Escrow Agent. The Purchase Price shall be paid in Israeli New
Shekels.
 
(b)            On the Closing Date, the Company shall transfer the Shares to the
Purchaser, pursuant and subject to the written confirmation of the Escrow Agent
that it has received the entire Purchase Price from Purchaser.
 
(c)            On the Closing Date and after the Company has transferred the
Shares directly to an account designated by the Purchaser as provided in Section
4.2(b), the Escrow Agent will transfer the entire Purchase Price to the Company.
 
(d)            Expense Reimbursement. All fees and expenses payable to the
Escrow Agent under the Escrow Agreement shall be borne by the Company, except
for indemnification payments should any arise, which shall be paid in accordance
with the Escrow Agreement.
 
4.3        Documents to be Delivered By the Company.  The Company shall deliver
the following documents to Purchaser at the Closing:
 
(a)            Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in the Registration Statement, and the Prospectus
Supplement filed in accordance with Rule 424(b) under the Securities Act
describing the offer of the Shares; provided that the Prospectus and Prospectus
Supplement may be delivered in accordance with Rule 172 under the Securities
Act;
 
5

--------------------------------------------------------------------------------

(b)            Shares.  The Shares purchased by Purchaser shall be delivered
electronically via The Depository Trust Company Deposit/Withdrawal at Custodian
system (“DWAC”) to an account designated by Purchaser.  No later than one
Business Day prior to the Closing Date, Purchaser shall provide the Company with
the DWAC number of the account to which the Shares will be transferred and a
properly completed Form W-8-BEN.  Confirmation from American Stock Transfer &
Trust Company, LLC, the transfer agent and registrar of the Shares, that the
Shares purchased by Purchaser have been issued as provided by this paragraph
shall be sufficient evidence that the Shares have been issued to Purchaser and
that the Escrow Agent may release the Purchase Price to the Company
 
4.4        Conditions of the Company's Obligation to Close.  The obligation of
the Company to sell the Shares to Purchaser on each Closing Date is conditioned
upon the following:
 
(a)            Payment and Delivery.  The Company’s receipt of the Purchase
Price for the Shares being sold to Purchaser;
 
(b)            Representations and Warranties.  The representations and
warranties made by Purchaser in ARTICLE 3 of this Agreement shall be true and
correct in all material respects when made and on the Closing Date; provided,
that any representation and warranty that it is itself qualified by a
materiality standard shall be true and correct in all respects; and
 
(c)            Performance of Covenants. Purchaser shall have fully performed
all covenants and agreements required to be performed by Purchaser on or before
the Closing Date.
 
(d)            NYSE MKT Approval.  The NYSE MKT shall have approved the
Company’s additional listing application for the Shares to be sold to Purchaser.
 
(e)            TASE Approval.  The TASE shall have approved the Company’s
application to list the Shares on the TASE.
 
(f)            No Shareholder Vote Required.  Under the rules and regulations of
the NYSE MKT, the issue and sale of the Shares to Purchaser and the other
Sophisticated Investors shall not require approval by a vote or consent of the
Company’s shareholders.
 
4.5        Conditions of Purchaser’s Obligation to Close.  The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:
 
(a)            Delivery.  Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.
 
6

--------------------------------------------------------------------------------

(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date; provided, that any representation and warranty that is itself
qualified by a materiality standard shall be true and correct in all respects.
 
(c)            Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)            Listing.  The Company’s common shares shall be listed for trading
on the NYSE MKT and TASE, and such listings and trading shall not have been
suspended, nor shall suspension by the SEC or the NYSE MKT or TASE have been
threatened, as of the Closing Date, in writing by the SEC, the NYSE MKT, or the
TASE.
 
(f)            Inclusion in Indexes.  The Company’s Shares shall be included in
one or more of the Indexes.
 
ARTICLE 17.
ADDITIONAL COVENANTS


5.1        Further Assurances.  Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.
 
5.2        Purchasers’ Market Activity.  Purchaser agrees that Purchaser shall
not, prior to the completion of the purchase and sale of the Shares on the
Closing Date, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with and any entity in control of,
controlled by, or under common control with Purchaser.  Purchaser covenants and
agrees that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company pursuant to a press release, Purchaser
will maintain the confidentiality of the existence and terms of this Agreement.
 
7

--------------------------------------------------------------------------------

5.3        Public Disclosure by the Company.  The Company may issue one or more
press releases and file one or more Current Reports on Form 8-K under the
Exchange Act describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.
 
5.4        Publicity.  Purchaser shall not issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.
 
ARTICLE 18.
MISCELLANEOUS
 
6.1        Governing Law.  This Agreement shall be construed and governed in all
respects by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
6.2        Successors and Assigns.  The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.
 
6.3        Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter of this Agreement.  This Agreement and any term of this Agreement may be
amended, waived, discharged or terminated only by a written instrument signed by
the parties.
 
6.4        Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or overseas express air freight service (such as DHL), or (c) on the
date of facsimile transmission (FAX) or electronic mail (email) if sent at or
prior to 5:30 p.m. (New York City time) on a Business Day, or the next Business
Day after the date of facsimile or email transmission, if sent on a day that is
not a Business Day or later than 5:30 p.m. (New York City time) on a Business
Day, in any case addressed as follows:
 
8

--------------------------------------------------------------------------------

To any Purchaser: At the address or FAX number or email address of Purchaser
shown on the signature page of this Agreement




To the Company:
BioTime Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521- 3389
Email:  rpeabody@biotimemail.com

 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5        Expenses.  Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
6.6        Brokers.  Purchaser shall have no liability to any broker, finder,
investment banker, or other advisor retained or engaged by the Company or any
subsidiary of the Company in connection with the transactions contemplated by
this Agreement.
 
6.7        Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.
 
6.8        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
6.10     Termination. This Agreement may be terminated by Purchaser, by written
notice to the Company, or by the Company, by written notice to Purchaser, in
either case if the Closing has not been consummated on or before the third
Business Day after the Index Calculation Date other than due to a breach of this
Agreement or any covenant or agreement hereunder by the party seeking to so
terminate this Agreement.  Termination of this Agreement will not affect the
right of any party not in breach of its covenants and agreements under this
Agreement to sue for any breach of this Agreement by the other party.
 
[Signatures on following page]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.
 
COMPANY:
      
BioTime, Inc.
       
By:
/s/R W Peabody
       
Title:
SR VP
 

 
PURCHASER:
       
Psagot Exchange Traded Notes Indexes Ltd.
       
By:
/s/Gil Shapria and Itay Blumstein
 
Gil Shapira
       
Title: 
CEO and VP Trading  

 
Address:
14 Ehad Ha’am St., Tel Aviv, Israel
FAX Number: 972-3-7968628
Email:  GilS@psagot.co.il

 
10

--------------------------------------------------------------------------------

EXHIBIT A
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (hereinafter referred to as this “Agreement”) is entered
into as of September 29, 2015, by and among Psagot Exchange Traded Notes Indexes
Ltd. (“Purchaser”) and BioTime, Inc., a California corporation (the “Company”).
(Each of Purchaser and the Company, a “Party”, and collectively the “Parties”).
 
W I T N E S S E T H
 

WHEREAS the Company and Purchaser have entered into a Purchase Agreement
pursuant to which the Company shall sell Purchaser common shares of the Company,
no par value (the "Shares"), in exchange for the Purchase Price (as defined in
the Purchase Agreement)

 

WHEREAS the Company and Purchaser have agreed and desirous and willing that the
closing of the Purchase Agreement will take place in accordance with the terms
and provisions of this Agreement;

 

WHEREAS The Parties wish to appoint Union Bank Trust Co. Ltd to hold the
Purchase Price for the purpose of ensuring the delivery of the Shares against
receipt of the Purchase Price, in accordance with the terms of this Agreement
and the share price as defined below;

 
NOW, THEREFORE, in furtherance of the Purchase Agreement and in consideration to
the Escrow Fees as defined herein, the parties intending to be legally bound
agree as follows:
 

1. The Company and the Purchaser hereby appoint the Union Bank Trust Co. Ltd
Company as the "Escrow Agent" under this Agreement to hold the Purchase Price,
and Union Bank Trust Co. Ltd accepts such designation and appointment and agrees
to act in accordance with the terms of this Agreement and Purchase Agreement. It
is hereby expressly provided that in the event a conflict should arise as
between the terms of this Agreement and the Purchase Agreement, the terms of
this Agreement shall control. The Escrow Agent agrees that upon receipt of the
Purchase Price in accordance with Section 2 below, the Escrow Agent shall hold
such funds in accordance with this Agreement.

 

2. Term of Escrow; Deposit and/or release of the shares and the Purchase Price.

 

2.1. At the end of the last Tel Aviv Stock Exchange Ltd. ("TASE") trading day
preceding the Index Calculation Date (as defined in the Purchase Agreement,
herein: "The Pricing Date"), the Purchaser shall deliver the Purchase Price to
the Escrow Agent by wire transfer by depositing the Purchase Price to the bank
account designated by Escrow Agent to the Company and Purchaser and by sending a
proper documentation of such wire transfer to amos-f@ubi.co.il + shai@ubi.co.il
("E-Mail Delivery"). The Purchase Price shall be paid in Israeli New Shekels
(NIS) and in immediately available funds. Union Underwriting & Finances Ltd.
("Union Underwriters") will notify the Escrow Agent of the Price Per Share
determined according to the Purchase Agreement (the "PPS") that will be the last
price of the Company's share at TASE in the Pricing Date and will calculate the
Purchase Price for the purpose of the escrow. The above PPS and calculations by
Union Underwriters are limited to the purposes of the Escrow Agreement and will
not deteriorate from the parties' rights according to the Purchase Agreement.
The parties hereby waive and release Union Underwriters from any claim regarding
the PPS and the calculations.

 
11

--------------------------------------------------------------------------------

2.2. The Escrow Agent shall immediately notify the Company and the Purchaser in
writing of receipt of the Purchase Price (the "Written Notification").

 

2.3. On or before the date on which the Purchase Prices is deposited with the
Escrow Agent, Purchaser shall notify the Company and the Escrow Agent of the
name, telephone number, and email address of an authorized person at the
financial institution that will receive the Shares for Purchaser’s account, who
the Company and the Escrow Agent may contact to confirm receipt of the Shares.

 

2.4. Upon receiving Written Notification, the Company shall take all necessary
actions for the issuance of the Shares in the manner provided in the Purchase
Agreement.  Purchaser acknowledges and agrees to provide the Company with the
proper Depository Trust Company Deposit/Withdrawal at Custodian system (“DWAC”)
number for the account into which Purchaser’s Shares are to be issued. 
Purchaser shall provide American Stock Transfer & Trust Company, LLC, the
transfer agent and registrar of the Shares (the “Transfer Agent”), with all
information and documentation that the Transfer Agent requires to issue the
Shares.

 

2.5. The Transfer Agent shall promptly provide written notification of the
issuance of the Shares by DWAC to the account designated by Purchaser.

 

2.6. Immediately following receipt of the Shares in Purchaser’s account, but not
before October 6th, 2015, Purchaser shall provide a written confirmation of
receipt, including the number of shares by email to the Escrow Agent and the
Company, and the Escrow Agent shall release and deliver the Purchase Price,
calculated by the number of shares multiplied by the PPS and deduced by 1% (fee
to Union Underwriters to be transferred by the Escrow Agent to Union
Underwriters' account within the Union Bank) by wire transfer to a bank account
of the Company designated in writing by the Company. Escrow Agent shall also
deliver a confirmation of such transfer to the Company including the
identification number of the wire. In case of excess funds deposited by the
Purchaser within the Escrow Agent (comparing to the number of shares actually
received by the Purchaser multiplied by the PPS), the Escrow Agent will return
such excess funds to the Purchaser 14 days after being deposited. In case of
excess of shares, allocated by the Company to the Purchaser above the scale
required from the Purchaser's Purchase Price, the Escrow Agent's role will be
limited to transferring the Purchase Price to the Company.

 

2.7. All incidental costs, fees and expenses related to the transfer of the
Purchase Price to the Company will be incurred by the Company, so that the
Company will receive the net value after such costs, if any, were deduced. In
case that the Company decides or is required to receive the Purchase Price in
USD, the Escrow Agent will act in good faith to convert the Purchase Price from
NIS to USD at market values used in Union Bank, at the expense of the Company
regarding the cost of such conversion.

 
12

--------------------------------------------------------------------------------

2.8. Notwithstanding anything to the contrary hereunder, the Escrow Agent shall
not be required to release the Purchase Price unless, prior thereto, it shall
have received from the appropriate recipient:

 

2.8.1. Full bank account details (the account must be solely owned and
controlled by BioTime): name of bank, branch number, account number, name of
account, SWIFT, IBAN/ABA;

 

2.8.2. Any applied tax forms, if applicable; and

 

2.8.3. Bank account ownership approval which would be an official letter from
the bank, approved for authenticity by either Pearl Cohen Zedek Latzer Baratz
(PCTLB) directly or by PCTLB's approval of such certification done by a US-based
law firm that regularly represents BioTime.

 

2.8.4. BioTime declares and commits that no tax deduction is required by the
Escrow Agent prior to releasing the investment proceeds to BioTime. BioTime
undertakes to indemnify and hold the Escrow Agent harmless against any and all
losses, claims, damages, liabilities and expenses related to that matter.

 

3. Escrow Fees. Omitted.

 

4. Liability of the Escrow Agent.  The Escrow Agent undertakes to perform only
the duties as are expressly set forth herein and no other duties and obligations
(fiduciary or otherwise) shall be implied.  Escrow Agent shall have no duty to
enforce any obligation of any other person to make any payment or delivery, or
to direct or cause any payment or delivery to be made, or to enforce any
obligation of any other person to perform any other act. The Escrow Agent shall
have no liability under and no duty to inquire as to the provisions of any
agreement (even though such agreement may be referenced in this Agreement) other
than this Agreement. The Escrow Agent is not a party to the Purchase Agreement,
is not bound by any of its terms, and has not undertaken in any way to
effectuate, implement or comply with the Purchase Agreement. The Escrow Agent
shall not be liable to any other party hereto or to anyone else for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that Escrow Agent’s gross negligence, willful
misconduct or bad faith was the cause of any loss suffered by such party.  The
Escrow Agent’s sole responsibility shall be for the safekeeping and releasing of
the Purchase Price in accordance with the terms of this Agreement. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

5. Indemnification of the Escrow Agent. Subject to the other provisions of this
Agreement, the Company and the Purchaser agree to indemnify, in equal parts
(50%-50%) and hold the Escrow Agent harmless against any and all losses, claims,
damages, liabilities and expenses, including reasonable costs of investigation,
counsel fees, including allocated costs of in-house counsel and disbursements
that may be imposed on the Escrow Agent or incurred by the Escrow Agent in
connection with the performance of its duties under this Agreement, including
but not limited to any litigation arising from this Agreement or involving its
subject matter. Notwithstanding the foregoing, there shall be no indemnification
obligation under this Section in an event of the Escrow Agent’s breach of this
Agreement, violation of applicable laws, gross negligence, bad faith or willful
misconduct. The Escrow Agent shall notify the Company and the Purchaser in
writing of any written assertion of a claim against the Escrow Agent, promptly
after the Escrow Agent shall have received any such information as to the nature
and basis of the claim or learns of circumstances that may bring about such
claim. The Escrow Agent agrees not to settle any litigation in connection with
any claim or liability with respect to which the Escrow Agent may seek
indemnification from the Company and the Purchaser without the prior written
consent of the Company and the Purchaser.

 
13

--------------------------------------------------------------------------------

6. Notices. All notices required or permitted hereunder shall be in writing,
must be by E-Mail Delivery as defined above (fax delivery may be added but will
not suffice) and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified; (b) when sent by facsimile or email with
confirmation of transmission.  All communications shall be sent to the Company,
the Purchaser and the Escrow Agent at their respective facsimile numbers or
email addresses set forth below.

 

7. Priority. In the event of any conflict between the provisions of this
Agreement, this Agreement shall be construed in a manner prescribed by the
Escrow Agent acting in good faith.

 

8. Miscellaneous

 
The provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Company and
the Purchaser and the Escrow Agent. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party without the prior consent of the Escrow Agent and the other Parties.
 
This Agreement may be executed by facsimile signatures, which for all purposes
shall be deems to constitute originals. This Agreement may be executed in
counterparts, all of which when taken together shall be deemed one original.
 
[Signatures on following page]
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.



 
COMPANY:
   
BioTime, Inc.
          
By:
     
Title: 
Chief Financial Officer    
Address:
1301 Harbor Bay Parkway
       
Alameda, California 94502
       
Attention:  Robert W. Peabody, Chief Financial Officer
   
FAX Number: (415) 521-3389
   
Email:  rpeabody@biotimemail.com
 




 
PURCHASER:
          
Psagot Exchange Traded Notes Indexes Ltd
           
By:
             
Title:
              
Address:
14 Ehad Ha’am St.       Tel Aviv, Israel           
FAX Number: 972-3-7968628
   
Email:  GilS@psagot.co.il
 

 

 
ESCROW AGENT:
           
By:
 
   
Amos Fargon
   
Title:  Chief Operating Officer
 

 

 
Address:
Union Bank Trust Co. Ltd
   
28 Ahad Ha'am St., Tel Aviv
 
FAX Number: +972-3-5191208
 
Email: amos-f@ubi.co.il

 
15

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
30, 2015 by and between BioTime, Inc., a California corporation (the “Company”)
and the undersigned identified on the signature page attached hereto (the
“Purchaser”).


ARTICLE 19.
PURCHASE AND SALE OF SHARES
 
1.1        Intention to purchase the Shares. The Company  is interested in
selling to the Purchaser, and, as of the execution date of this Agreement ( and
subject to section 1.2.(d)(2) herein below), the Purchaser intends (but is in no
way is obliged to) to buy from the Company,  pursuant to the Registration
Statement (as defined below) common shares of the Company, no par value, (the
“Shares”), in the number as provided in Section 1.2 below, at a price per Share
equal to ninety-eight percent (98%) of the closing price of the Shares on the
Tel Aviv Stock Exchange (“TASE”) on the TASE trading day immediately preceding
the first day on which the Company’s common shares enter the TASE Indexes (the
“Purchase Price”).  The TASE Indexes that Company’s commons shares will enter
(the “Indexes”) will be announced by TASE following the listing of the Shares on
the TASE (the "Option").
 
1.2        Number of Shares Sold.  The number of Shares that the Purchaser shall
have the right to purchase under this Agreement is based on the calculation
provided in this Section 1.2 below.
 
(a)        The Purchaser shall have the right to buy from the Company such
number of Shares under this Agreement:
 
(1)    For every one of the Purchaser mutual funds specified in Annex A, a
number of Shares that their value (number of shares multiply the closing price
of the Shares on the Tel Aviv Stock Exchange (“TASE”) on the TASE trading day
immediately preceding the first day on which the Company’s common shares enter
the TASE Indexes) (the "Shares Value") equal to the weight of the Company shares
in the relevant Index multiplied by the Net Asset Value of each Fund ("NAV") of
the relevant fund (calculated in accordance with the Israeli Joint Investment
Trust Law, 1994 (“JIT”)) for the last Israel Business Day (as specified
hereafter) before the Closing Date (as specified hereafter); and
 
(2)    For the Purchaser mutual funds specified in Annex B, a number of Shares
that their "Shares value" shall be up to 600,000 NIS (the exact number shall be
determined at the sole discretion of the Purchaser at the Closing Date).
 
 

--------------------------------------------------------------------------------

(b)            The Purchaser acknowledges and agrees that the Shares being
offered to the Purchaser under this Agreement by the Company are part of an
allotment of Shares that are being offered to other index funds (“Funds”)
required to acquire Shares for purposes of one or more of the Indexes.  The
total number of Shares available to all Funds including the Purchaser will not
exceed: (a) 20% of the issued and outstanding common stock of the Company; and
(b) a number of Shares having an aggregate purchase price of NIS 80 million (the
“Maximum Shares”).  To the extent that the number of Shares that the Purchaser
intends to purchase from the Company under Section 1.1 of this Agreement plus
the total number of Shares that other Funds are committing to purchase under
separate agreements with the Company exceeds the Maximum Shares, the Company
will allocate Shares among the Purchaser and the other Funds on a pro rata basis
based on the respective number of Shares that the Purchaser and the other Funds
have agreed to purchase from the Company at that time, so that the total number
of Shares sold by the Company to the Purchaser (if the Purchaser shall exercise
the option and the other Funds does not exceed the Maximum Shares. In the event
that the Company reduces the number of Shares to be sold to the Purchaser as
provided in this Section 1.2(b), the Company will promptly notify the Purchaser
in advance the total number of Shares that the Purchaser will have the option to
buy from the Company under this Agreement. In such event, the Company shall
notify the Purchaser, in writing, at least 3 business days before Closing Date
(as defined hereafter) the updated amount of Shares that the Purchaser shall
have the option to buy under this Agreement.  If the Company shall not notify
the Purchaser, in writing, at least 3 business days before Closing Date, the
Purchaser shall have the right to buy from the Company the number of Shares as
described in section 1.2(a) herein above.
 
(c)            A reduction in the number of Shares sold to the Purchaser
pursuant to this Section 1.2 will not change the Purchase Price per Share (if
the Purchaser shall exercise the Option).
 
(d)            It is hereby clarified that:
 
(1)    the Purchaser is an Israeli Mutual Fund manager, authorized and regulated
by the Israeli Securities Authority (“ISA”), and is or would be the manager of
the Funds established or as will be established in Israel in accordance and in
compliance with the JIT.
 
(2)    the Purchaser shall not be obliged at any way to buy all or part of the
Shares at any time and the Purchaser shall decide, at its sole discretion, to
buy or not to buy the Shares. It is clarified that as of the execution date of
this Agreement, the Purchaser intends to buy the Shares but is in no way obliged
to do so.
 
2

--------------------------------------------------------------------------------

ARTICLE 20.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
2.1        Registration Statement.
 
(a)            The Company has prepared and filed with the United States
Securities and Exchange Commission (the “SEC”) a Registration Statement on Form
S-3 (File No. 333--201824) (the “Registration Statement”) under the Securities
Act of 1933, as amended (the “Securities Act”) registering the offer and sale of
the Shares. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the prospectus contained
therein has been issued by the SEC and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the SEC. The
Company shall file a final a prospectus supplement with the SEC in accordance
with Rule 424(b) under the Securities Act describing the offer of the Shares
(the “Prospectus Supplement”).
 
(b)            The Registration Statement, and the final prospectus together
with the final prospectus supplement, will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
(c)            When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of any restrictions on transfer
under the Securities Act and/or any other Act and/or any Israeli law and/or act
and/or any other law.
 
2.2        Valid Issuance of Shares. The Shares that are being purchased by the
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 
2.3        Listing and Maintenance Requirements.  The common shares of the
Company have been designated for quotation or listed on the NYSE MKT and the
Company has applied to list the Shares for trading on the TASE.
 
2.4        Disclosure Documents; Financial Statements.  The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, during the twelve (12) months prior to the date hereof.
 
2.5        Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California.
 
2.6        Authority; Enforceability.  The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to:  (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.
 
3

--------------------------------------------------------------------------------

2.7        No Conflict.  The execution and delivery of this Agreement and
consummation of the sale of the Shares contemplated by this Agreement do not and
will not violate any provisions of (i) the Securities Act or the Exchange Act or
any rule or regulation thereunder, (ii) the California Corporations Code or the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body by which the Company is bound, (iii) the Articles of
Incorporation or bylaws of the Company, or (iv) the rules and regulations of the
NYSE MKT or the TASE applicable to the listing of the Company’s common shares or
the rules and regulations of the TASE
 
2.8       No Litigation.  There is no lawsuit, arbitration proceeding, or
administrative action or proceeding pending or threatened against the Company
which questions the validity of this Agreement or any action taken or to be
taken by the Company in connection with this Agreement or the issue and sale of
the Shares hereunder.
 
ARTICLE 21.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser hereby represents and warrants to the Company the following:
 
3.1        Organization. The Purchaser, is an Israeli mutual funds manager,
validly existing and in good standing under the laws of the state of Israel.
 
3.2       Authority; Enforceability.  The Purchaser has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
under this Agreement. This Agreement has been duly authorized and executed by
the Purchaser and is the valid and binding agreement of the Purchaser
enforceable in accordance with its terms, except (i) to the extent limited by
any bankruptcy, insolvency, or similar law affecting the rights of creditors
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
3.3        No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by the Purchaser do not and will not violate any provisions of
(i) any rule, regulation, statute, or law applicable to Purchaser or (ii) the
terms of any order, writ, or decree of any court or judicial or regulatory
authority or body by which Purchaser is bound, or (iii) the articles of
incorporation, bylaws, or similar charter or governing documents of the
Purchaser.
 
4

--------------------------------------------------------------------------------

3.4       The Purchaser has met all requirements by Israeli law to be defined as
a "Classified Investor" under the First Addendum to the Israeli Securities Law,
1968-5728, and agrees to such definition.
 
3.5        No Short Sales. The Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with the Purchaser, directly or indirectly executed any “short sale,” as defined
in SEC Rule SHO, of the common shares of the Company since June 30, 2015.
 
3.6        Place of Business or Residence.  The Purchaser represents and
warrants that the Purchaser’s principal place of business or residence is as set
forth on the signature page of this Agreement.
 
ARTICLE 22.
CLOSING
 
4.1       Time of Closing. If the Purchaser shall decide, at its sole
discretion, to exercise the Option and to purchase the Shares, the Purchaser
shall give the Company, at the end of the last Israel Business Day (as defined
below) before the day on which the Company’s common shares shall be included in
one or more of the Indexes, a written notice that it wishes to exercise the
Option (the "Exercise Notice").
 
4.2        If the Purchaser shall give the Company the Exercise Notice, the
consummation of the purchase and sale of the Shares (“Closing”) shall take place
on the date (the “Closing Date”) which shall be the first New York Business Day
before the first Israel Business day on which the Company’s common shares shall
be included in one or more of the Indexes. The Purchase Price shall be paid in
Israeli New Shekels.  A “New York Business Day” shall be any day on which the
banks in New York are not required or permitted to close. An “Israel Business
Day” shall be any day on which the banks in Israel are not required or permitted
to close.
 
4.3        Escrow Agent. Union Underwriting & Finances Ltd. will be appointed by
the parties as the Escrow Agent (the "Escrow Agent") in order to complete the
transaction herein. The Company and Purchaser shall enter into an Escrow
Agreement with the Escrow Agent for such purpose, a copy of which is attached as
Exhibit A. The Escrow Agent shall hold the Purchase Price in accordance with the
terms and conditions of the Escrow Agreement, including, as follows:
 
(a)            On the day before the Index Calculation Date, Purchaser shall pay
in full the Purchase Price for the Shares purchased by way of wire transfer, in
immediately available funds, to the trust bank account to be established in the
name of the Escrow Agent. The Purchase Price shall be paid in Israeli New
Shekels.
 
5

--------------------------------------------------------------------------------

(b)            On the Closing Date, the Company shall transfer the Shares to the
Purchaser, pursuant and subject to the written confirmation of the Escrow Agent
that it has received the entire Purchase Price from Purchaser.
 
(c)            On the Closing Date and after the Company has transferred the
Shares directly to an account designated by the Purchaser as provided in Section
4.2(b), the Escrow Agent will transfer the entire Purchase Price to the Company.
 
(d)            Expense Reimbursement. All fees and expenses payable to the
Escrow Agent under the Escrow Agreement shall be borne by the Company, except
for indemnification payments should any arise, which shall be paid in accordance
with the Escrow Agreement.
 
4.4        Documents to be Delivered By the Company.  The Company shall deliver
the following documents to the Purchaser at the Closing:
 
(a)            Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in the Registration Statement, and the Prospectus
Supplement filed in accordance with Rule 424(b) under the Securities Act
describing the offer of the Shares; provided that the Prospectus and Prospectus
Supplement may be delivered in accordance with Rule 172 under the Securities
Act;
 
(b)            Shares.  The Shares purchased by Purchaser shall be delivered
electronically via The Depository Trust Company Deposit/Withdrawal at Custodian
system (“DWAC”) to an account designated by Purchaser.  No later than one
Business Day prior to the Closing Date, Purchaser shall provide the Company with
the DWAC number of the account to which the Shares will be transferred and a
properly completed Form W-8-BEN.  Confirmation from American Stock Transfer &
Trust Company, LLC, the transfer agent and registrar of the Shares, that the
Shares purchased by Purchaser have been issued as provided by this paragraph
shall be sufficient evidence that the Shares have been issued to Purchaser.
 
4.5        Conditions of the Company's Obligation to Close.  The obligation of
the Company to sell the Shares to the Purchaser (if the Purchaser shall exercise
the Option) on each Closing Date is conditioned upon the following:
 
(a)            Payment and Delivery.  The Company’s receipt of the entire
Purchase Price for the Shares being sold to the Purchaser;
 
(b)            Representations and Warranties.  The representations and
warranties made by the Purchaser in ARTICLE 3 of this Agreement shall be true
and correct in all material respects when made and on the Closing Date;
provided, that any representation and warranty that it is itself qualified by a
materiality standard shall be true and correct in all respects; and
 
6

--------------------------------------------------------------------------------

(c)            Performance of Covenants.  The Purchaser shall have fully
performed all covenants and agreements required to be performed by the Purchaser
on or before the Closing Date.
 
(d)            NYSE MKT Approval.  The NYSE MKT shall have approved the
Company’s additional listing application for the Shares to be sold to the
Purchaser.
 
(e)            TASE Approval.  The TASE shall have approved the Company’s
application to list the Shares on the TASE.
 
(f)             No Shareholder Vote Required.  Under the rules and regulations
of the NYSE MKT, the issue and sale of the Shares to the Purchaser and the other
Funds shall not require approval by a vote or consent of the Company’s
shareholders.
 
4.6        Company's Obligation to Close.
 
(a)            Delivery.  Purchasers shall receive from the Company the items
required to be delivered by the Company under Section 4.2.
 
(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date; provided, that any representation and warranty that is itself
qualified by a materiality standard shall be true and correct in all respects.
 
(c)            Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)            Listing.  The Company’s common shares shall be listed for trading
on the NYSE MKT and TASE, and such listings and trading shall not have been
suspended, nor shall suspension by the SEC or the NYSE MKT or TASE have been
threatened, as of the Closing Date, in writing by the SEC, the NYSE MKT, or the
TASE.
 
(f)             Inclusion in Indexes. The Company’s Shares shall be included in
one or more of the Indexes.
 
7

--------------------------------------------------------------------------------

ARTICLE 23.
ADDITIONAL COVENANTS


5.1        Further Assurances. If the Purchaser shall exercise the Option, each
party will execute, acknowledge, and deliver such additional certificates and
documents and will take such additional actions as the other party may
reasonably request on or after a Closing Date to effect, complete or perfect the
issue and sale of the Shares to the Purchaser.
 
5.2        Purchasers’ Market Activity.  The Purchaser agrees that the Purchaser
shall not, engage for the mutual funds specified in Annex A, prior to the
completion of the purchase and sale of the Shares on the Closing Date, in any
stabilization activity in connection with the Company’s common shares, or
otherwise bid for or engage in any purchase or sale, including any short sale
(as defined in SEC Rule SHO) of the Company’s common shares, directly or through
or in arrangement with and any entity in control of, controlled by, or under
common control with the Purchaser.  The Purchaser covenants and agrees that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to a press release, the Purchaser will
maintain the confidentiality of the existence and terms of this Agreement.
 
5.3        Public Disclosure by the Company.  The Company may issue one or more
press releases and file one or more Current Reports on Form 8-K under the
Exchange Act describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.
 
5.4            Publicity. Subject to any law and/or any order of any authority,
including the ISA, the Purchaser shall not issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and the Purchaser shall have
provided the Company with a copy of the proposed press release or other public
statement or communication a reasonable time prior to the public release or
dissemination thereof.
 
ARTICLE 24.
MISCELLANEOUS
 
6.1        Governing Law.  This Agreement shall be construed and governed in all
respects by the internal laws of the State of California, taking into
consideration that the Purchaser is an Israeli mutual fund manager under the
laws of the State of Israel, and beside that- without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
8

--------------------------------------------------------------------------------

6.2        Successors and Assigns.  The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of the Purchaser and the Company.
 
6.3        Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter of this Agreement.  This Agreement and any term of this Agreement may be
amended, waived, discharged or terminated only by a written instrument signed by
the parties.
 
6.4        Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or overseas express air freight service (such as DHL), or (c) on the
date of facsimile transmission (FAX)  or electronic mail (email) if sent at or
prior to 5:30 p.m. (New York City time) on a New York Business Day, or the next
New York Business Day after the date of facsimile or email transmission, if sent
on a day that is not a Business Day or later than 5:30 p.m. (New York City time)
on a New York Business Day, in any case addressed as follows:
 

To any Purchaser: At the address or FAX number or email address of Purchaser
shown on the signature page of this Agreement




To the Company:
BioTime Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521- 3389
Email:  rpeabody@biotimemail.com

 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5        Expenses.  The Purchaser and the Company shall bear their own
expenses, including fees and expenses of their own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by the
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of the Shares to the
Purchaser.
 
9

--------------------------------------------------------------------------------

6.6        Brokers.  The Purchaser shall have no liability to any broker,
finder, investment banker, or other advisor retained or engaged by the Company
or any subsidiary of the Company in connection with the transactions
contemplated by this Agreement.
 
6.7        Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.
 
6.8        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
[Signatures on following page]
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.
 
COMPANY:
       
BioTime, Inc.
       
By:
/s/ R W Peabody
       
Title:
SR VP
 

 
PURCHASER:
     
Midgal Mutual Funds Ltd.
         
By:
/s/ Sagi Stein
       
Title:
CEO
       
Address:
Saadia Gaon 2G Tel Aviv    
 
             
 
               
FAX Number:
         
Email:
sigalfigmsh.co.il
 

 
11

--------------------------------------------------------------------------------

EXHIBIT A
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (hereinafter referred to as this “Agreement”) is entered
into as of September 29, 2015, by and among  Migdal Mutual Funds Ltd
(“Purchaser”) and BioTime, Inc., a California corporation (the “Company”). (Each
of Purchaser and the Company, a “Party”, and collectively the “Parties”).
 
W I T N E S S E T H
 

WHEREAS the Company and Purchaser have entered into a Purchase Agreement
pursuant to which the Company shall sell Purchaser common shares of the Company,
no par value (the "Shares"), in exchange for the Purchase Price (as defined in
the Purchase Agreement)

 

WHEREAS the Company and Purchaser have agreed and desirous and willing that the
closing of the Purchase Agreement will take place in accordance with the terms
and provisions of this Agreement;

 

WHEREAS The Parties wish to appoint Union Bank Trust Co. Ltd to hold the
Purchase Price for the purpose of ensuring the delivery of the Shares against
receipt of the Purchase Price, in accordance with the terms of this Agreement
and the share price as defined below;

 
NOW, THEREFORE, in furtherance of the Purchase Agreement and in consideration to
the Escrow Fees as defined herein, the parties intending to be legally bound
agree as follows:
 

1. The Company and the Purchaser hereby appoint the Union Bank Trust Co. Ltd
Company as the "Escrow Agent" under this Agreement to hold the Purchase Price,
and Union Bank Trust Co. Ltd accepts such designation and appointment and agrees
to act in accordance with the terms of this Agreement and Purchase Agreement. It
is hereby expressly provided that in the event a conflict should arise as
between the terms of this Agreement and the Purchase Agreement, the terms of
this Agreement shall control. The Escrow Agent agrees that upon receipt of the
Purchase Price in accordance with Section 2 below, the Escrow Agent shall hold
such funds in accordance with this Agreement.

 

2. Term of Escrow; Deposit and/or release of the shares and the Purchase Price.

 

2.1. At the end of the last Tel Aviv Stock Exchange Ltd. ("TASE") trading day
preceding the Index Calculation Date (as defined in the Purchase Agreement,
herein: "The Pricing Date"), the Purchaser shall deliver the Purchase Price to
the Escrow Agent by wire transfer by depositing the Purchase Price to the bank
account designated by Escrow Agent to the Company and Purchaser and by sending a
proper documentation of such wire transfer to amos-f@ubi.co.il + shai@ubi.co.il
("E-Mail Delivery"). The Purchase Price shall be paid in Israeli New Shekels
(NIS) and in immediately available funds. Union Underwriting & Finances Ltd.
("Union Underwriters") will notify the Escrow Agent of the Price Per Share
determined according to the Purchase Agreement (the "PPS") that will be the last
price of the Company's share at TASE in the Pricing Date and will calculate the
Purchase Price for the purpose of the escrow. The above PPS and calculations by
Union Underwriters are limited to the purposes of the Escrow Agreement and will
not deteriorate from the parties' rights according to the Purchase Agreement.
The parties hereby waive and release Union Underwriters from any claim regarding
the PPS and the calculations.

 
12

--------------------------------------------------------------------------------

2.2. The Escrow Agent shall immediately notify the Company and the Purchaser in
writing of receipt of the Purchase Price (the "Written Notification").

 

2.3. On or before the date on which the Purchase Prices is deposited with the
Escrow Agent, Purchaser shall notify the Company and the Escrow Agent of the
name, telephone number, and email address of an authorized person at the
financial institution that will receive the Shares for Purchaser’s account, who
the Company and the Escrow Agent may contact to confirm receipt of the Shares.

 

2.4. Upon receiving Written Notification, the Company shall take all necessary
actions for the issuance of the Shares in the manner provided in the Purchase
Agreement.  Purchaser acknowledges and agrees to provide the Company with the
proper Depository Trust Company Deposit/Withdrawal at Custodian system (“DWAC”)
number for the account into which Purchaser’s Shares are to be issued. 
Purchaser shall provide American Stock Transfer & Trust Company, LLC, the
transfer agent and registrar of the Shares (the “Transfer Agent”), with all
information and documentation that the Transfer Agent requires to issue the
Shares.

 

2.5. The Transfer Agent shall promptly provide written notification of the
issuance of the Shares by DWAC to the account designated by Purchaser.

 

2.6. Immediately following receipt of the Shares in Purchaser’s account, but not
before October 6th, 2015, Purchaser shall provide a written confirmation of
receipt, including the number of shares by email to the Escrow Agent and the
Company, and the Escrow Agent shall release and deliver the Purchase Price,
calculated by the number of shares multiplied by the PPS and deduced by 1% (fee
to Union Underwriters to be transferred by the Escrow Agent to Union
Underwriters' account within the Union Bank) by wire transfer to a bank account
of the Company designated in writing by the Company. Escrow Agent shall also
deliver a confirmation of such transfer to the Company including the
identification number of the wire. In case of excess funds deposited by the
Purchaser within the Escrow Agent (comparing to the number of shares actually
received by the Purchaser multiplied by the PPS), the Escrow Agent will return
such excess funds to the Purchaser 14 days after being deposited. In case of
excess of shares, allocated by the Company to the Purchaser above the scale
required from the Purchaser's Purchase Price, the Escrow Agent's role will be
limited to transferring the Purchase Price to the Company.

 

2.7. All incidental costs, fees and expenses related to the transfer of the
Purchase Price to the Company will be incurred by the Company, so that the
Company will receive the net value after such costs, if any, were deduced. In
case that the Company decides or is required to receive the Purchase Price in
USD, the Escrow Agent will act in good faith to convert the Purchase Price from
NIS to USD at market values used in Union Bank, at the expense of the Company
regarding the cost of such conversion.

 
13

--------------------------------------------------------------------------------

2.8. Notwithstanding anything to the contrary hereunder, the Escrow Agent shall
not be required to release the Purchase Price unless, prior thereto, it shall
have received from the appropriate recipient:

 

2.8.1. Full bank account details (the account must be solely owned and
controlled by BioTime): name of bank, branch number, account number, name of
account, SWIFT, IBAN/ABA;

 

2.8.2. Any applied tax forms, if applicable; and

 

2.8.3. Bank account ownership approval which would be an official letter from
the bank, approved for authenticity by either Pearl Cohen Zedek Latzer Baratz
(PCTLB) directly or by PCTLB's approval of such certification done by a US-based
law firm that regularly represents BioTime.

 

2.8.4. BioTime declares and commits that no tax deduction is required by the
Escrow Agent prior to releasing the investment proceeds to BioTime. BioTime
undertakes to indemnify and hold the Escrow Agent harmless against any and all
losses, claims, damages, liabilities and expenses related to that matter.

 

3. Escrow Fees. Omitted.

 

4. Liability of the Escrow Agent.  The Escrow Agent undertakes to perform only
the duties as are expressly set forth herein and no other duties and obligations
(fiduciary or otherwise) shall be implied.  Escrow Agent shall have no duty to
enforce any obligation of any other person to make any payment or delivery, or
to direct or cause any payment or delivery to be made, or to enforce any
obligation of any other person to perform any other act. The Escrow Agent shall
have no liability under and no duty to inquire as to the provisions of any
agreement (even though such agreement may be referenced in this Agreement) other
than this Agreement. The Escrow Agent is not a party to the Purchase Agreement,
is not bound by any of its terms, and has not undertaken in any way to
effectuate, implement or comply with the Purchase Agreement. The Escrow Agent
shall not be liable to any other party hereto or to anyone else for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that Escrow Agent’s gross negligence, willful
misconduct or bad faith was the cause of any loss suffered by such party.  The
Escrow Agent’s sole responsibility shall be for the safekeeping and releasing of
the Purchase Price in accordance with the terms of this Agreement. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

5. Indemnification of the Escrow Agent. Subject to the other provisions of this
Agreement, the Company agrees to indemnify and hold the Escrow Agent harmless
against any and all losses, claims, damages, liabilities and expenses, including
reasonable costs of investigation, counsel fees, including allocated costs of
in-house counsel and disbursements that may be imposed on the Escrow Agent or
incurred by the Escrow Agent in connection with the performance of its duties
under this Agreement, including but not limited to any litigation arising from
this Agreement or involving its subject matter. Notwithstanding the foregoing,
there shall be no indemnification obligation under this Section in an event of
the Escrow Agent’s breach of this Agreement, violation of applicable laws, gross
negligence, bad faith or willful misconduct. The Escrow Agent shall notify the
Company and the Purchaser in writing of any written assertion of a claim against
the Escrow Agent, promptly after the Escrow Agent shall have received any such
information as to the nature and basis of the claim or learns of circumstances
that may bring about such claim. The Escrow Agent agrees not to settle any
litigation in connection with any claim or liability with respect to which the
Escrow Agent may seek indemnification from the Company and the Purchaser without
the prior written consent of the Company and the Purchaser.

 
14

--------------------------------------------------------------------------------

6. Notices. All notices required or permitted hereunder shall be in writing,
must be by E-Mail Delivery as defined above (fax delivery may be added but will
not suffice) and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified; (b) when sent by facsimile or email with
confirmation of transmission.  All communications shall be sent to the Company,
the Purchaser and the Escrow Agent at their respective facsimile numbers or
email addresses set forth below.

 

7. Priority. In the event of any conflict between the provisions of this
Agreement, this Agreement shall be construed in a manner prescribed by the
Escrow Agent acting in good faith.

 

8. Miscellaneous

 
The provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Company and
the Purchaser and the Escrow Agent. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party without the prior consent of the Escrow Agent and the other Parties.
 
This Agreement may be executed by facsimile signatures, which for all purposes
shall be deems to constitute originals. This Agreement may be executed in
counterparts, all of which when taken together shall be deemed one original.
 
[Signatures on following page]
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.



 
COMPANY:
   
BioTime, Inc.
           
By:
 
   
Title: 
Chief Financial Officer    
Address:
1301 Harbor Bay Parkway       Alameda, California 94502         Attention: 
Robert W. Peabody, Chief Financial Officer    
FAX Number: (415) 521-3389
   
Email:  rpeabody@biotimemail.com
 

 

 
PURCHASER:
         
Migdal Mutual Funds Ltd.
           
By:
              
Title:
               
Address:
Saadia Gaon 2G
        Tel Aviv         Israel              
FAX Number:
   
Email:  sigalfi.cmsh.co.il
 




 
ESCROW AGENT:
           
By:
 
 
  Amos Fargon     Title: Chief Operating Officer  

 

 
Address:
Union Bank Trust Co. Ltd
   
28 Ahad Ha'am St., Tel Aviv
 
FAX Number: +972-3-5191208
 
Email: amos-f@ubi.co.il

 
16

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
30, 2015 by and between BioTime, Inc., a California corporation (the “Company”)
and the undersigned identified on the signature page attached hereto
(“Purchaser”).


ARTICLE 25.
PURCHASE AND SALE OF SHARES
 
1.1        Sale of Shares.  Purchaser hereby irrevocably agrees to purchase from
the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below) a number of common shares, no par
value, (“Shares”) required for applicable TASE Indexes, or such lesser number as
provided in Section 1.2 below, at a price per Share equal to ninety-eight
percent (98%) of the closing price of the Shares on the Tel Aviv Stock Exchange
(“TASE”) on the TASE trading day immediately preceding the first day on which
the Company’s common shares enter the TASE Indexes, that is October 1, 2015,
(the “Purchase Price”).  The TASE Indexes that Company’s commons shares will
enter (the “Indexes”) will be announced by TASE following the listing of the
Shares on the TASE on September 30, 2015.
 
1.2         Adjustment to Number of Shares Sold.  Purchaser shall provide the
Company with the exact number of Shares requested by September 30, 2015, at 6:00
p.m., Israel time, and the Company will then notify Purchaser of the exact
number of Shares available for purchase by October 1, 2015, at 12:00 p.m.,
Israel time. The number of Shares that Purchaser shall purchase under this
Agreement is subject to reduction as provided in this Section.
 
(a)            For purposes of Section 1.1 and this Section 1.2, any Shares
purchased by Purchaser from sources other than the Company shall not reduce the
number of Shares that Purchaser is required to purchase from the Company under
this Agreement.
 
(b)            Purchaser acknowledges and agrees that the Shares being offered
to Purchaser under this Agreement by the Company are part of an allotment of
Shares that are being offered to other sophisticated investors (“Sophisticated
Investor”).  The total number of Shares available to all Sophisticated Investors
including Purchaser will not exceed: (a) 20% of the issued and outstanding
common stock of the Company; and (b) a number of Shares having an aggregate
purchase price of NIS 80 million (the “Maximum Shares”).  To the extent that the
number of Shares that Purchaser is committing to purchase from the Company under
Section 1.1 of this Agreement plus the total number of Shares that other
Sophisticated Investors are committing to purchase under separate agreements
with the Company exceeds the Maximum Shares, the Company will allocate Shares
among Purchaser and the other Sophisticated Investors on a pro rata basis based
on the respective number of Shares that Purchaser and the other Sophisticated
Investors have agreed to purchase from the Company, so that the total number of
Shares sold by the Company to Purchaser and the other Sophisticated Investors
does not exceed the Maximum Shares. In the event that the Company reduces the
number of Shares to be sold to Purchaser as provided in this Section 1.2(b), the
Company will promptly notify Purchaser of the total number of Shares that will
be sold to Purchaser.
 
 

--------------------------------------------------------------------------------

(c)            A reduction in the number of Shares sold to Purchaser pursuant to
this Section 1.2 will not change the Purchase Price per Share.
 
ARTICLE 26.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
2.1         Registration Statement.
 
(a)            The Company has prepared and filed with the United States
Securities and Exchange Commission (the “SEC”) a Registration Statement on Form
S-3 (File No. 333--201824) (the “Registration Statement”) under the Securities
Act of 1933, as amended (the “Securities Act”) registering the offer and sale of
the Shares. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the prospectus contained
therein has been issued by the SEC and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the SEC. The
Company shall file a final a prospectus supplement with the SEC in accordance
with Rule 424(b) under the Securities Act describing the offer of the Shares
(the “Prospectus Supplement”).
 
(b)            The Registration Statement, and the final prospectus together
with the final prospectus supplement, will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
(c)            When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of any restrictions on transfer or
sale under the Securities Act, other than such restrictions as may be applicable
under Rule 144 under the Securities Act with respect to sales or transfers of
securities by an affiliate (as defined in Rule 144) of the issuer should
Purchaser be or become an affiliate of the Company.
 
2.2        Valid Issuance of Shares.  The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 
2.3        Listing and Maintenance Requirements.  The common shares of the
Company have been designated for quotation or listed on the NYSE MKT and the
Company has applied to list the Shares for trading on the TASE.
 
2

--------------------------------------------------------------------------------

2.4        Disclosure Documents; Financial Statements.  The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, during the twelve (12) months prior to the date hereof.
 
2.5        Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California.
 
2.6        Authority; Enforceability.  The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to:  (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.
 
2.7        No Conflict.  The execution and delivery of this Agreement and
consummation of the sale of the Shares contemplated by this Agreement do not and
will not violate any provisions of (i) the Securities Act or the Exchange Act or
any rule or regulation thereunder, including the Israeli Securities Law, (ii)
the California Corporations Code or the terms of any order, writ or decree of
any court or judicial or regulatory authority or body by which the Company is
bound, (iii) the Articles of Incorporation or bylaws of the Company, or (iv) the
rules and regulations of the NYSE MKT or the TASE applicable to the listing of
the Company’s common shares.
 
2.8        No Litigation.  There is no lawsuit, arbitration proceeding, or
administrative action or proceeding pending or threatened against the Company
which questions the validity of this Agreement or any action taken or to be
taken by the Company in connection with this Agreement or the issue and sale of
the Shares hereunder.
 
ARTICLE 27.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company the following:
 
3.1        Organization. Purchaser, if not a natural person, is either a
corporation, limited liability company, partnership, trust or other entity duly
organized, validly existing and in good standing under the laws of the state or
other jurisdiction in which it is incorporated or otherwise organized.
 
3.2        Authority; Enforceability.  Purchaser has the power and authority to
execute and deliver this Agreement and to perform all of its obligations under
this Agreement.  This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
3

--------------------------------------------------------------------------------

3.3         No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.
 
3.4         Purchaser has met all requirements by Israeli law to be defined as a
"Classified Investor" under the First Addendum to the Israeli Securities Law,
1968-5728, and agrees to such definition.
 
3.5        No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.
 
3.6        Place of Business or Residence.  Purchaser represents and warrants
that Purchaser has Purchaser’s principal place of business or residence as set
forth on the signature page of this Agreement.
 
ARTICLE 28.
CLOSING
 
4.1        Time and Place of Closing.  The consummation of the purchase and sale
of the Shares (“Closing”) shall take place on the date (the “Closing Date”)
which shall be the third Business Day after the day on which the TASE announces
the number of the Company’s common shares required for the Indexes (the “Index
Calculation Date”), and in any event no later than at the end of October 5,
2015, Israel time.  The Closing shall occur at the principal office of the
Company or at such other place as the parties may agree.  A “Business Day” shall
be any day on which the banks in New York are not required or permitted to
close.
 
4.2         Escrow Agent. Union Underwriting & Finances Ltd. will be appointed
by the parties as the Escrow Agent (the "Escrow Agent") in order to complete the
transaction herein. The Company and Purchaser shall enter into an Escrow
Agreement with the Escrow Agent for such purpose, a copy of which is attached as
Exhibit A.  The Escrow Agent shall hold the Purchase Price in Escrow in
accordance with the terms and conditions of the Escrow Agreement, as follows:
 
4

--------------------------------------------------------------------------------

(a)            On the day before the Index Calculation Date, Purchaser shall pay
in full the Purchase Price for the Shares purchased by way of wire transfer, in
immediately available funds, to the trust bank account to be established in the
name of the Escrow. The Purchase Price shall be paid in Israeli New Shekels.
 
(b)            On the Closing Date, the Company shall transfer the Shares to the
Purchaser, pursuant and subject to the written confirmation of the Escrow that
it has received the entire Purchase Price from Purchaser.
 
(c)            On the Closing Date and after the Company has transferred the
Shares directly to an account designated the Purchaser as provided in Section
4.3(b), the Trustee will transfer the entire Purchase Price to the Company.
 
(d)            Expense Reimbursement.  All fees and expenses payable to the
Escrow Agent under the Escrow Agreement shall be borne by the Company, except
for indemnification payments should any arise, which shall be paid in accordance
with the Escrow Agreement.
 
4.3         Documents to be Delivered By the Company.  The Company shall deliver
the following documents to Purchaser at the Closing:
 
(a)            Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in the Registration Statement, and the Prospectus
Supplement filed in accordance with Rule 424(b) under the Securities Act
describing the offer of the Shares; provided that the Prospectus and Prospectus
Supplement may be delivered in accordance with Rule 172 under the Securities
Act;
 
5

--------------------------------------------------------------------------------

(b)            Shares.  The Shares purchased by Purchaser shall be delivered
electronically via The Depository Trust Company Deposit/Withdrawal at Custodian
system (“DWAC”) to an account designated by Purchaser.  No later than one
Business Day prior to the Closing Date, Purchaser shall provide the Company with
the DWAC number of the account to which the Shares will be transferred and a
properly completed Form W-8-BEN.  Confirmation from American Stock Transfer &
Trust Company, LLC, the transfer agent and registrar of the Shares, that the
Shares purchased by Purchaser have been issued as provided by this paragraph
shall be sufficient evidence that the Shares have been issued to Purchaser and
that the Escrow Agent may release the Purchase Price to the Company.
 
4.4         Conditions of the Company's Obligation to Close.  The obligation of
the Company to sell the Shares to Purchaser on each Closing Date is conditioned
upon the following:
 
(a)            Payment and Delivery.  The Company’s receipt of the entire
Purchase Price for all of the Shares being sold to Purchaser;
 
(b)            Representations and Warranties.  The representations and
warranties made by Purchaser in ARTICLE 3 of this Agreement shall be true and
correct in all material respects when made and on the Closing Date; provided,
that any representation and warranty that it is itself qualified by a
materiality standard shall be true and correct in all respects; and
 
(c)            Performance of Covenants.  Purchaser shall have fully performed
all covenants and agreements required to be performed by Purchaser on or before
the Closing Date.
 
(d)            NYSE MKT Approval.  The NYSE MKT shall have approved the
Company’s additional listing application for the Shares to be sold to Purchaser.
 
(e)            TASE Approval.  The TASE shall have approved the Company’s
application to list the Shares on the TASE.
 
(f)             No Shareholder Vote Required.  Under the rules and regulations
of the NYSE MKT, the issue and sale of the Shares to Purchaser and the other
Sophisticated Investors shall not require approval by a vote or consent of the
Company’s shareholders.
 
4.5        Conditions of Purchaser’s Obligation to Close.  The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:
 
6

--------------------------------------------------------------------------------

(a)            Delivery.  Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2 above.
 
(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date; provided, that any representation and warranty that it is itself
qualified by a materiality standard shall be true and correct in all respects.
 
(c)            Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)            Listing.  The Company’s common shares shall be listed for trading
on the NYSE MKT and TASE, and such listings and trading shall not have been
suspended, nor shall suspension by the SEC or the NYSE MKT or TASE have been
threatened, as of the Closing Date, in writing by the SEC, the NYSE MKT, or the
TASE.
 
(f)             Inclusion in Indexes.  The Company’s Shares shall be included in
one or more of the Indexes.
 
ARTICLE 29.
ADDITIONAL COVENANTS


5.1        Further Assurances.  Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.
 
5.2        Purchasers’ Market Activity.  Purchaser agrees that Purchaser shall
not, prior to the completion of the purchase and sale of the Shares on the
Closing Date, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with and any entity in control of,
or under common control with Purchaser.  Purchaser covenants and agrees that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to a press release, Purchaser will maintain
the confidentiality of the existence and terms of this Agreement.
 
7

--------------------------------------------------------------------------------

5.3        Public Disclosure by the Company.  The Company may issue one or more
press releases and file one or more Current Reports on Form 8-K under the
Exchange Act describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing. The Purchaser name will not be mentioned in the
above said press releases.
 
5.4        Publicity.  Purchaser shall not issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.
 
5.5          In the event, that Purchaser will not transfer the entire Purchase
Price to the Company, Purchaser will indemnify the Company in the amount of the
entire Purchase Price. Without derogating the foregoing, in the event that
Purchaser transferred the entire Purchase Price by October 1, 2015, and such
delivery of the Purchase Price was approved by the Escrow Agent pursuant to the
Escrow Agreement, the Company irrevocably undertakes to deliver the Shares on
October 1, 2015, so that the Purchaser shall hold the Shares by the end of
October 5, 2015, Israel time.
 
8

--------------------------------------------------------------------------------

ARTICLE 30.
MISCELLANEOUS
 
6.1        Governing Law.  This Agreement shall be construed and governed in all
respects by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
6.2        Successors and Assigns.  The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.
 
6.3        Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter of this Agreement.  This Agreement and any term of this Agreement may be
amended, waived, discharged or terminated only by a written instrument signed by
the parties.
 
6.4        Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or overseas express air freight service (such as DHL), or (c) on the
date of facsimile transmission (FAX) or electronic mail (email) if sent at or
prior to 5:30 p.m. (New York City time) on a Business Day, or the next Business
Day after the date of facsimile or email transmission, if sent on a day that is
not a Business Day or later than 5:30 p.m. (New York City time) on a Business
Day, in any case addressed as follows:
 

To any Purchaser: At the address or FAX number or email address of Purchaser
shown on the signature page of this Agreement




To the Company:
BioTime Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521- 3389
Email:  rpeabody@biotimemail.com

 
9

--------------------------------------------------------------------------------

Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5        Expenses.  Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
6.6        Brokers.  The Purchaser shall have no liability to any broker,
finder, investment banker, or other advisor retained or engaged by the Company
or any subsidiary of the Company in connection with the transactions
contemplated by this Agreement.
 
6.7        Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.
 
6.8        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
[Signatures on following page]
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:
     
BioTime, Inc.
       
By:
/s/ R W Peabody
       
Title:
SR VP
 

 
PURCHASER:
           
Tachlit Mutual Funds
         
By:
/s/ Eyal Segal / Vereo Cohen Rubin
         
Title:
CEO / CRO        
Address:
130 Sheshet Hayamim           Bnai-Barak          
 
 
           
FAX Number:
97237904401        
Email:
shay@lmtds.co.il
 

 
11

--------------------------------------------------------------------------------

EXHIBIT A
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (hereinafter referred to as this “Agreement”) is entered
into as of September 29, 2015, by and among Tachlit (“Purchaser”) and BioTime,
Inc., a California corporation (the “Company”). (Each of Purchaser and the
Company, a “Party”, and collectively the “Parties”).
 
W I T N E S S E T H
 

WHEREAS the Company and Purchaser have entered into a Purchase Agreement
pursuant to which the Company shall sell Purchaser common shares of the Company,
no par value (the "Shares"), in exchange for the Purchase Price (as defined in
the Purchase Agreement)

 

WHEREAS the Company and Purchaser have agreed and desirous and willing that the
closing of the Purchase Agreement will take place in accordance with the terms
and provisions of this Agreement;

 

WHEREAS The Parties wish to appoint Union Bank Trust Co. Ltd to hold the
Purchase Price for the purpose of ensuring the delivery of the Shares against
receipt of the Purchase Price, in accordance with the terms of this Agreement
and the share price as defined below;

 
NOW, THEREFORE, in furtherance of the Purchase Agreement and in consideration to
the Escrow Fees as defined herein, the parties intending to be legally bound
agree as follows:
 

1. The Company and the Purchaser hereby appoint the Union Bank Trust Co. Ltd
Company as the "Escrow Agent" under this Agreement to hold the Purchase Price,
and Union Bank Trust Co. Ltd accepts such designation and appointment and agrees
to act in accordance with the terms of this Agreement and Purchase Agreement. It
is hereby expressly provided that in the event a conflict should arise as
between the terms of this Agreement and the Purchase Agreement, the terms of
this Agreement shall control. The Escrow Agent agrees that upon receipt of the
Purchase Price in accordance with Section 2 below, the Escrow Agent shall hold
such funds in accordance with this Agreement.

 

2. Term of Escrow; Deposit and/or release of the shares and the Purchase Price.

 

2.1. On October 1, 2015, the Purchaser shall deliver the Purchase Price to the
Escrow Agent by wire transfer by depositing the Purchase Price to the bank
account designated by Escrow Agent to the Company and Purchaser and by sending a
proper documentation of such wire transfer to amos-f@ubi.co.il + shai@ubi.co.il
("E-Mail Delivery"). The Purchase Price shall be paid in Israeli New Shekels
(NIS) and in immediately available funds. Union Underwriting & Finances Ltd.
("Union Underwriters") will notify the Escrow Agent of the Price Per Share
determined according to the Purchase Agreement (the "PPS") that will be the last
price of the Company's share at TASE in the Pricing Date and will calculate the
Purchase Price for the purpose of the escrow. The above PPS and calculations by
Union Underwriters are limited to the purposes of the Escrow Agreement and will
not deteriorate from the parties' rights according to the Purchase Agreement.
The parties hereby waive and release Union Underwriters from any claim regarding
the PPS and the calculations.

 

2.2. The Escrow Agent shall immediately notify the Company and the Purchaser in
writing of receipt of the Purchase Price (the "Written Notification").

 

2.3. On or before the date on which the Purchase Prices is deposited with the
Escrow Agent, Purchaser shall notify the Company and the Escrow Agent of the
name, telephone number, and email address of an authorized person at the
financial institution that will receive the Shares for Purchaser’s account, who
the Company and the Escrow Agent may contact to confirm receipt of the Shares.

 
12

--------------------------------------------------------------------------------

2.4. Upon receiving Written Notification, the Company shall take all necessary
actions for the issuance of the Shares in the manner provided in the Purchase
Agreement.  Purchaser acknowledges and agrees to provide the Company with the
proper Depository Trust Company Deposit/Withdrawal at Custodian system (“DWAC”)
number for the account into which Purchaser’s Shares are to be issued. 
Purchaser shall provide American Stock Transfer & Trust Company, LLC, the
transfer agent and registrar of the Shares (the “Transfer Agent”), with all
information and documentation that the Transfer Agent requires to issue the
Shares.

 

2.5. The Transfer Agent shall promptly provide written notification of the
issuance of the Shares by DWAC to the account designated by Purchaser.

 

2.6. Immediately following receipt of the Shares in Purchaser’s account, but not
before October 6th, 2015, Purchaser shall provide a written confirmation of
receipt, including the number of shares by email to the Escrow Agent and the
Company, and the Escrow Agent shall release and deliver the Purchase Price,
calculated by the number of shares multiplied by the PPS and deduced by 1% (fee
to Union Underwriters to be transferred by the Escrow Agent to Union
Underwriters' account within the Union Bank) by wire transfer to a bank account
of the Company designated in writing by the Company. Escrow Agent shall also
deliver a confirmation of such transfer to the Company including the
identification number of the wire. In case of excess funds deposited by the
Purchaser within the Escrow Agent (comparing to the number of shares actually
received by the Purchaser multiplied by the PPS), the Escrow Agent will return
such excess funds to the Purchaser 14 days after being deposited. In case of
excess of shares, allocated by the Company to the Purchaser above the scale
required from the Purchaser's Purchase Price, the Escrow Agent's role will be
limited to transferring the Purchase Price to the Company.

 

2.7. All incidental costs, fees and expenses related to the transfer of the
Purchase Price to the Company will be incurred by the Company, so that the
Company will receive the net value after such costs, if any, were deduced. In
case that the Company decides or is required to receive the Purchase Price in
USD, the Escrow Agent will act in good faith to convert the Purchase Price from
NIS to USD at market values used in Union Bank, at the expense of the Company
regarding the cost of such conversion.

 

2.8. Notwithstanding anything to the contrary hereunder, the Escrow Agent shall
not be required to release the Purchase Price unless, prior thereto, it shall
have received from the appropriate recipient:

 

  2.8.1. Full bank account details (the account must be solely owned and
controlled by BioTime): name of bank, branch number, account number, name of
account, SWIFT, IBAN/ABA;

 

  2.8.2. Any applied tax forms, if applicable; and

 

  2.8.3. Bank account ownership approval which would be an official letter from
the bank, approved for authenticity by either Pearl Cohen Zedek Latzer Baratz
(PCTLB) directly or by PCTLB's approval of such certification done by a US-based
law firm that regularly represents BioTime.

 

  2.8.4. BioTime declares and commits that no tax deduction is required by the
Escrow Agent prior to releasing the investment proceeds to BioTime. BioTime
undertakes to indemnify and hold the Escrow Agent harmless against any and all
losses, claims, damages, liabilities and expenses related to that matter.

 

3. Escrow Fees. Omitted.

 
13

--------------------------------------------------------------------------------

4. Liability of the Escrow Agent.  The Escrow Agent undertakes to perform only
the duties as are expressly set forth herein and no other duties and obligations
(fiduciary or otherwise) shall be implied.  Escrow Agent shall have no duty to
enforce any obligation of any other person to make any payment or delivery, or
to direct or cause any payment or delivery to be made, or to enforce any
obligation of any other person to perform any other act. The Escrow Agent shall
have no liability under and no duty to inquire as to the provisions of any
agreement (even though such agreement may be referenced in this Agreement) other
than this Agreement. The Escrow Agent is not a party to the Purchase Agreement,
is not bound by any of its terms, and has not undertaken in any way to
effectuate, implement or comply with the Purchase Agreement. The Escrow Agent
shall not be liable to any other party hereto or to anyone else for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that Escrow Agent’s gross negligence, willful
misconduct or bad faith was the cause of any loss suffered by such party.  The
Escrow Agent’s sole responsibility shall be for the safekeeping and releasing of
the Purchase Price in accordance with the terms of this Agreement. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

5. Indemnification of the Escrow Agent. Subject to the other provisions of this
Agreement, the Company agrees to indemnify and hold the Escrow Agent harmless
against any and all losses, claims, damages, liabilities and expenses, including
reasonable costs of investigation, counsel fees, including allocated costs of
in-house counsel and disbursements that may be imposed on the Escrow Agent or
incurred by the Escrow Agent in connection with the performance of its duties
under this Agreement, including but not limited to any litigation arising from
this Agreement or involving its subject matter. Notwithstanding the foregoing,
there shall be no indemnification obligation under this Section in an event of
the Escrow Agent’s breach of this Agreement, violation of applicable laws, gross
negligence, bad faith or willful misconduct. The Escrow Agent shall notify the
Company and the Purchaser in writing of any written assertion of a claim against
the Escrow Agent, promptly after the Escrow Agent shall have received any such
information as to the nature and basis of the claim or learns of circumstances
that may bring about such claim. The Escrow Agent agrees not to settle any
litigation in connection with any claim or liability with respect to which the
Escrow Agent may seek indemnification from the Company and the Purchaser without
the prior written consent of the Company and the Purchaser.

 

6. Notices. All notices required or permitted hereunder shall be in writing,
must be by E-Mail Delivery as defined above (fax delivery may be added but will
not suffice) and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified; (b) when sent by facsimile or email with
confirmation of transmission.  All communications shall be sent to the Company,
the Purchaser and the Escrow Agent at their respective facsimile numbers or
email addresses set forth below.

 

7. Priority. In the event of any conflict between the provisions of this
Agreement, this Agreement shall be construed in a manner prescribed by the
Escrow Agent acting in good faith.

 
14

--------------------------------------------------------------------------------

8. Miscellaneous

 
The provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Company and
the Purchaser and the Escrow Agent. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party without the prior consent of the Escrow Agent and the other Parties.
 
This Agreement may be executed by facsimile signatures, which for all purposes
shall be deems to constitute originals. This Agreement may be executed in
counterparts, all of which when taken together shall be deemed one original.
 
[Signatures on following page]
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.



 
COMPANY:
   
BioTime, Inc.
           
By:
     
Title:
Chief Financial Officer    
Address:
1301 Harbor Bay Parkway
       
Alameda, California 94502
       
Attention:  Robert W. Peabody, Chief Financial Officer
   
FAX Number: (415) 521-3389
   
Email:  rpeabody@biotimemail.com
 




 
PURCHASER:
   
Tachlit Mutual Funds
            
By:
              
Title:
               
Address:
130 Sheshet Hayamim
       
Bnai Barak
   
FAX Number:  972-237904401
   
Email:  Shay@lmtds.co.il
 




 
ESCROW AGENT:
           
By:
     
Amos Fargon
   
Title: 
Chief Operating Officer  

 

 
Address:
Union Bank Trust Co. Ltd
   
28 Ahad Ha'am St., Tel Aviv
 
FAX Number: +972-3-5191208
 
Email: amos-f@ubi.co.il

 


 
16

--------------------------------------------------------------------------------